Case 19-50282-LSS   Doc 1-6   Filed 08/07/19   Page 1 of 47




           Exhibit F
     Case 19-50282-LSS   Doc 1-6      Filed 08/07/19   Page 2 of 47

                                                              Execution Version




  AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


                              among


PHILADELPHIA ENERGY SOLUTIONS REFINING AND MARKETING LLC,
                        as Grantor,

                  the other Grantors party hereto,

                                and

                  ICBC STANDARD BANK PLC,
                     as SOA Collateral Agent


                     Dated as of June 18, 2019
                  Case 19-50282-LSS                    Doc 1-6           Filed 08/07/19              Page 3 of 47

                                                 TABLE OF CONTENTS


ARTICLE I. DEFINITIONS AND INTERPRETATION ........................................................ 3
   SECTION 1.1               Definitions; Interpretation ........................................................................... 3
   SECTION 1.2               Resolution of Drafting Ambiguities.......................................................... 10
   SECTION 1.3               Perfection Certificate ................................................................................ 10
   SECTION 1.4               Section References .................................................................................... 10
ARTICLE II. GRANTS OF SECURITY AND SECURED OBLIGATIONS ...................... 10
   SECTION 2.1               Grant of Security Interest .......................................................................... 10
   SECTION 2.2               Filings ....................................................................................................... 12
   SECTION 2.3               Excluded Property..................................................................................... 13
   SECTION 2.4               Cash Collateral .......................................................................................... 13
ARTICLE III. PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF
PLEDGED COLLATERAL ...................................................................................................... 14
   SECTION 3.1               Financing Statements and Other Filings; Maintenance of Perfected
   Security Interest         14
   SECTION 3.2               Other Actions ............................................................................................ 14
   SECTION 3.3               Joinder of Additional Grantors ................................................................. 18
   SECTION 3.4               Supplements; Further Assurances ............................................................. 18
ARTICLE IV. REPRESENTATIONS, WARRANTIES AND COVENANTS .................... 19
   SECTION 4.1               Title ........................................................................................................... 19
   SECTION 4.2               Validity and Priority of Security Interest .................................................. 19
   SECTION 4.3               Defense of Claims; Transferability of Pledged Collateral ........................ 19
   SECTION 4.4               Other Financing Statements ...................................................................... 20
   SECTION 4.5               Chief Executive Office; Change of Name; Jurisdiction of Organization . 20
   SECTION 4.6               Location of Inventory and Equipment ...................................................... 20
   SECTION 4.7               Consents, etc. ............................................................................................ 21
   SECTION 4.8               Pledged Collateral ..................................................................................... 21
   SECTION 4.9               Insurance ................................................................................................... 21
   SECTION 4.10              Trademarks ............................................................................................... 21
   SECTION 4.11              Pledged Equity Interests ........................................................................... 22
   SECTION 4.12              Third Party Consent Agreements .............................................................. 23
ARTICLE V. [RESERVED] ...................................................................................................... 24
ARTICLE VI. CERTAIN PROVISIONS CONCERNING RECEIVABLES ...................... 24
   SECTION 6.1               Maintenance of Records ........................................................................... 24
   SECTION 6.2               Modification of Terms, etc. ...................................................................... 24
   SECTION 6.3               Collection .................................................................................................. 24

                                                                     i
                 Case 19-50282-LSS                    Doc 1-6           Filed 08/07/19             Page 4 of 47

                                                 TABLE OF CONTENTS


ARTICLE VII. TRANSFERS; RENEWABLE FUEL STANDARDS .................................. 25
   SECTION 7.1               Transfers of Pledged Collateral ................................................................ 25
   SECTION 7.2               Compliance with Renewable Fuel Standards ........................................... 25
ARTICLE VIII. REMEDIES .................................................................................................... 25
   SECTION 8.1               Remedies in respect of the Pledged Collateral ......................................... 25
   SECTION 8.2               Notice of Sale ............................................................................................ 27
   SECTION 8.3               Waiver of Notice and Claims .................................................................... 28
   SECTION 8.4               Certain Sales of Pledged Collateral .......................................................... 28
   SECTION 8.5               No Waiver; Cumulative Remedies ........................................................... 29
   SECTION 8.6               Deficiency ................................................................................................. 29
   SECTION 8.7               Application of Proceeds ............................................................................ 29
ARTICLE IX. [RESERVED] .................................................................................................... 30
ARTICLE X. MISCELLANEOUS ........................................................................................... 30
   SECTION 10.1              Concerning SOA Collateral Agent. .......................................................... 30
   SECTION 10.2              SOA Collateral Agent May Perform; SOA Collateral Agent Appointed
   Attorney-in-Fact          34
   SECTION 10.3              Continuing Security Interest; Assignment ................................................ 34
   SECTION 10.4              Termination; Release ................................................................................ 35
   SECTION 10.5              Modification in Writing ............................................................................ 35
   SECTION 10.6              Notices ...................................................................................................... 35
   SECTION 10.7              Governing Law, Consent to Jurisdiction and Service of Process; Waiver of
   Jury Trial                36
   SECTION 10.8              Severability of Provisions ......................................................................... 36
   SECTION 10.9              Execution in Counterparts......................................................................... 36
   SECTION 10.10             Business Days ........................................................................................... 36
   SECTION 10.11             No Credit for Payment of Taxes or Imposition ........................................ 36
   SECTION 10.12             No Claims Against SOA Collateral Agent or other Supply and Offtake
   Secured Parties           36
   SECTION 10.13             No Release ................................................................................................ 36
   SECTION 10.14             Obligations Absolute ................................................................................ 37
   SECTION 10.15             Intercreditor Agreements .......................................................................... 37
   SECTION 10.16             Effect of this Agreement; Reaffirmation .................................................. 38
EXHIBIT 1                    Form of Joinder Agreement




                                                                   ii
             Case 19-50282-LSS        Doc 1-6     Filed 08/07/19    Page 5 of 47




        AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

       This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT,
dated as of June 18, 2019 (this “Agreement”), among PHILADELPHIA ENERGY
SOLUTIONS REFINING AND MARKETING LLC, a limited liability company organized
under the laws of Delaware (“PESRM”), as grantor, and the other Grantors listed on the
signature pages hereto or becoming party hereto by execution and delivery of a Joinder
Agreement (together with PESRM, the “Grantors,” and each a “Grantor”), in favor of ICBC
STANDARD BANK PLC, a public limited company organized under the laws of England and
Wales, in its capacity as collateral agent for the Supply and Offtake Secured Parties (in such
capacity and together with any successors in such capacity, the “SOA Collateral Agent”).

                                         RECITALS

       WHEREAS, as of the date hereof, the ICBCS SOA Secured Party, MLC, PESRM and
other parties as relevant are hereby executing new and amended documents in order to close into
Phase III of the transaction, which will consist of the ICBCS SOA Secured Party providing
intermediation services for Refined Product to PESRM, in addition to the intermediation services
for Crude Oil that commenced on the Phase II Closing Date;

       WHEREAS, as part of the Phase II Closing, PESRM and the ICBCS SOA Secured Party
entered into that certain Fifth Amended and Restated Supply and Offtake Agreement, dated as of
the Phase II Closing Date, among PESRM, the guarantors from time to time party thereto (the
“Guarantors”) and the ICBCS SOA Secured Party (the “Fifth A&R SOA”);

       WHEREAS, in connection with the Fifth A&R SOA, PESRM and the other Grantors
entered into that certain Pledge and Security Agreement, dated as of October 22, 2018 (the
“Existing Security Agreement”) in favor of the SOA Collateral Agent for the benefit of the
Supply and Offtake Secured Parties;

       WHEREAS, as part of the Phase III Closing, PESRM and the ICBCS SOA Secured
Party have agreed to amend and restate the Fifth A&R SOA pursuant to that certain Sixth
Amended and Restated Supply and Offtake Agreement, dated as of the date hereof, among
PESRM, the Guarantors and the ICBCS SOA Secured Party (the “Supply and Offtake
Agreement”);

      WHEREAS, in connection with the Supply and Offtake Agreement, PESRM and the
ICBCS SOA Secured Party have agreed to amend and restate (a) that certain Consulting
Agreement, dated as of the Phase II Closing Date, between the ICBCS SOA Secured Party and
PESRM, pursuant to that certain Amended and Restated Consulting Agreement, dated as of the
date hereof (the “Consulting Agreement”), and (b) certain other PESRM Transaction
Documents;

        WHEREAS, PESRM and each other Grantor will receive substantial benefits from the
execution, delivery and performance of the obligations under (a) the Supply and Offtake
Agreement, (b) the Consulting Agreement and (c) the other PESRM Transaction Documents, and
each is, therefore, willing to enter into this Agreement;
               Case 19-50282-LSS      Doc 1-6       Filed 08/07/19   Page 6 of 47




       WHEREAS, this Agreement is given by the Grantors in favor of the SOA Collateral
Agent for the benefit of the Supply and Offtake Secured Parties to secure the payment and
performance of all of the Secured Obligations;

      WHEREAS, each Guarantor has, pursuant to the Supply and Offtake Agreement,
unconditionally guaranteed the Secured Obligations; and

        WHEREAS, it is a condition to the effectiveness of the Supply and Offtake Agreement
that each of the Grantors execute and deliver this Agreement.

                                       AGREEMENT

       NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantors and the SOA Collateral Agent hereby agree as follows:

                              PRELIMINARY STATEMENT

   1.     The parties hereto understand, agree and intend that the transactions contemplated by
          the Supply and Offtake Agreement and the other PESRM Transaction Documents
          will constitute true sales and absolute conveyances such that the ICBCS SOA Secured
          Party will own and hold title to any and all Crude Oil and Refined Products purchased
          from the Grantors or third parties free and clear of any claims by the Grantors or their
          respective debtors’ estates in the event of any Grantor’s insolvency. In furtherance
          and support of this understanding, the parties hereby note:

          a.      The ICBCS SOA Secured Party has the benefits and rewards of ownership of
                  all ICBCS Titled Assets.

          b.      The Bankruptcy Court order (I) Approving Technical Modifications to the
                  Plan and Confirmation Order Regarding the Debtors’ New Intermediation
                  Facility, and (II) Granting Related Relief Docket No. 463, entered June 4,
                  2018 amended paragraph 86 of the Confirmation Order to provide, inter alia,
                  that the transfers of Inventory under the Supply and Offtake Agreement shall
                  be deemed absolute conveyances and true sales such that the ICBCS SOA
                  Secured Party will take title to and own such Inventory, as referred to in the
                  recitals of the Supply and Offtake Agreement.

          c.      The Bankruptcy Court order (I) Approving Certain Implementation
                  Conditions With Respect to New Intermediation Facility and (II) Granting
                  Related Relief Docket No. 499, entered July 23, 2018 provides, inter alia, that
                  the transfers of hydrocarbons under the Supply and Offtake Agreement shall
                  be deemed absolute conveyances and true sales such that the ICBCS SOA
                  Secured Party will take title to and own such Inventory, as referred to in the
                  recitals of the Supply and Offtake Agreement.

   2.     In order to more fully secure the obligations of the Grantors to the ICBCS SOA
          Secured Party under the PESRM Transaction Documents in the event of any Re-
                                                2
             Case 19-50282-LSS         Doc 1-6       Filed 08/07/19   Page 7 of 47




           Characterization, the Grantors have expressly agreed to include in the Pledged
           Collateral herein any and all right, title and interest any of them may have in and to
           the ICBCS Titled Assets following any Re-Characterization.

                                         ARTICLE I.

                         DEFINITIONS AND INTERPRETATION

               SECTION 1.1 Definitions; Interpretation.

               (a)     Unless otherwise defined herein or in the Supply and Offtake Agreement,
capitalized terms used herein that are defined in the UCC shall have the meanings assigned to
them in the UCC; provided, that in any event, the following terms shall have the meanings
assigned to them in the UCC:

       “Accounts”; “Certificated Securities”; “Chattel Paper”; “Commercial Tort
Claims”; “Deposit Account”; “Documents”; “Electronic Chattel Paper”; “Equipment”;
“Fixtures”; “Inventory”; “Letter-of-Credit Rights”; “Letters of Credit”; “Money”;
“Payment Intangibles”; “Proceeds”; “Records”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper”.

             (b)   Terms used but not otherwise defined herein that are defined in the Supply
and Offtake Agreement shall have the meanings given to them in the Supply and Offtake
Agreement. Section 1.02 of the Supply and Offtake Agreement shall apply herein mutatis
mutandis.

               (c)    The following terms shall have the following meanings:

      “Account Debtor” shall mean each Person who is obligated on a Receivable or
Supporting Obligation related thereto.

       “Agreement” shall have the meaning assigned to such term in the preamble hereto.

       “Applicable Owner” shall have the meaning assigned to such term in Section 4.12.

       “Bankruptcy Court” shall mean the United States Bankruptcy Court for the District of
Delaware (such court, or another federal court exercising jurisdiction over the January 21, 2018
PESRM and certain of its affiliates filing of voluntary petitions for relief commencing cases
under Chapter 11 of the Bankruptcy Code captioned In re PES Holdings LLC, et al., Chapter 11
Case No. 18-10122 (KG) (Jointly Administered)).

        “Catalyst Assets” shall mean all catalyst assets and inventory, precious metals assets and
precious metals inventory and all additions, accessions and all rights and privileges related
thereto.

       “Collateral Support” shall mean all property (real or personal) assigned, hypothecated
or otherwise securing any Pledged Collateral and shall include any security agreement or other
agreement granting a Lien on such real or personal property.

                                                 3
                Case 19-50282-LSS        Doc 1-6       Filed 08/07/19   Page 8 of 47




          “Consulting Agreement” shall have the meaning assigned to such term in the recitals
hereto.

        “Contracts” shall mean, collectively, with respect to the Grantors, all sale, service,
performance, equipment or property lease contracts, agreements and grants and all other
contracts, agreements or grants (in each case, whether written or oral, or third party or
intercompany), in each case, between a Grantor and any third party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or modifications
thereto or thereof.

       “Control” shall mean (i) in the case of each Deposit Account, “control,” as such term is
defined in Section 9-104 of the UCC, and (ii) in the case of any Security Entitlement, “control,”
as such term is defined in Section 8-106 of the UCC.

          “Crude Oil” has the meaning given to such term in the Supply and Offtake Agreement.

        “Deposit Account Control Agreement” shall mean (i) any control agreement entered
into by and among a Grantor, SOA Collateral Agent and a depositary institution acceptable to
SOA Collateral Agent, pursuant to which SOA Collateral Agent is granted Control over such
Grantor’s Deposit Accounts, and (ii) an agreement in form and substance reasonably satisfactory
to the SOA Collateral Agent establishing the Control of the Term Loan Agent (as collateral agent
and as bailee for the SOA Collateral Agent pursuant to the Term Intercreditor Agreement) with
respect to any Deposit Account.

       “EMTS” shall mean the EPA Moderated Transaction System as defined in 40 C.F.R.
§ 80.1401 and regulated under Renewable Fuel Standards.

         “EPA” shall mean the United States Environmental Protection Agency and any agency
that is successor thereto.

        “Equity Interests” shall mean (a) in the case of a corporation, corporate stock, (b) in the
case of an association or business entity, any and all shares, interests, participations, rights or
other equivalents (however designated) of corporate stock, (c) in the case of a partnership or
limited liability company, partnership interests (whether general or limited) or membership
interests, and (d) any other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing Person.

       “Event of Default” shall mean a PESRM Event of Default (as defined in the Supply and
Offtake Agreement).

        “Excluded Deposit Account” shall mean any Deposit Account of a Grantor (i) for which
all or substantially all of the funds on deposit therein are used solely to fund payroll, 401(k) and
other retirement plans and employee benefits or health care benefits, and any trust accounts with
respect to any of the foregoing or (ii) holding at all times less than $2,000,000 in the aggregate,
together with all such other Deposit Accounts excluded pursuant to this clause (ii).




                                                   4
              Case 19-50282-LSS         Doc 1-6       Filed 08/07/19    Page 9 of 47




       “Excluded Property” shall mean:

        (a)     assets owned by a Grantor on the date hereof or hereafter acquired that are subject
to a Lien securing a Purchase Money Obligation or Capital Lease Obligation permitted to be
incurred pursuant to the provisions of the Supply and Offtake Agreement and any cash Proceeds
thereof, if the contract or other agreement in which such Lien is granted (or the documentation
providing for such Purchase Money Obligation or Capital Lease Obligation) validly prohibits the
creation of any other Lien on such assets or Proceeds thereof, it being understood and agreed
that, upon the termination of such contract, agreement or documentation, or the extinguishment
of the Lien securing such Purchase Money Obligation or Capital Lease Obligation, such assets
and Proceeds shall cease to be Excluded Property unless they shall otherwise independently
continue to qualify as such;

       (b)     to the extent constituting Inventory, Catalyst Assets;

        (c)   cash and Cash Equivalents to the extent a Lien on such cash or Cash Equivalents
is granted by a Grantor pursuant to Section 11.02(c), (d) and (ee) of the Supply and Offtake
Agreement;

       (d)     (A) each Excluded Deposit Account, to the extent that such Deposit Account, if
an Excluded Deposit Account pursuant to clause (ii) of the definition thereof, together with all
other Excluded Deposit Accounts pursuant to clause (ii) of the definition thereof, continues to
qualify as such pursuant to clause (ii) of the definition thereof and (B) each Excluded Deposit
Account pursuant to clause (i) of the definition thereof;

       (e)   any assets, the granting or perfection of a Lien on which is prohibited by any
Applicable Law to the extent such prohibition is not rendered ineffective by the UCC or other
Applicable Law;

        (f)     any asset, property or property right of a de minimis value in which a security
interest in favor of the SOA Collateral Agent is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to such property,
except to the extent that the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition, breach, default or
termination or requiring such consent is ineffective under Applicable Law;

       (g)     Voting Stock of any Subsidiary which is a Foreign Subsidiary or CFC Holdco (as
defined in the Term Intercreditor Agreement) representing in excess of 65% of the total voting
power of all outstanding Voting Stock of such Subsidiary;

       (h)     any asset consisting of a leasehold interest in real property;

       (i)    cash or Cash Equivalents securing obligations under Swap Agreements or
Specified Transactions, to the extent a Lien on such cash or Cash Equivalents is granted by a
Grantor pursuant to Section 11.02(gg) of the Supply and Offtake Agreement;



                                                  5
             Case 19-50282-LSS         Doc 1-6       Filed 08/07/19   Page 10 of 47




        (j)      any “Collateral” as defined in that certain Promissory Note, dated as of August 7,
2018 (without giving effect to any subsequent amendments), among Philadelphia Energy
Solutions Refining and Marketing LLC, Sunoco Logistics Partners Operations L.P. and the other
parties thereto;

       (k)     any Vehicles;

       (l)     ICBCS Titled Assets;

        (m)     any commodity account of a Grantor in which a Permitted Lien has been pledged
thereon in favor of a future commission merchant and any Swap Agreement or Specified
Transaction contained therein that is permitted under the Supply and Offtake Agreement;
provided that this clause (m) shall not extend to or include any cash or Cash Equivalents or any
assets (other than such Swap Agreement or Specified Transaction) contained in or covered by
such commodity account; provided further that, the foregoing proviso shall not be deemed to
limit in any way any other clause of the definition of “Excluded Property”;

        (n)    any intent-to-use Trademark application (but only until the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto), to the extent, if any, that, and
solely during the period, if any, in which the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use Trademark application or registration issuing
therefrom; and

        (o)     any assets with respect to which the SOA Collateral Agent determines, in its sole
discretion, that the costs of obtaining security interests therein exceeds the value of the security
afforded thereby.

        “Existing Security Agreement” shall have the meaning assigned to such term in the
recitals hereto.

        “General Intangibles” shall mean, collectively, with respect to each Grantor, all
“general intangibles,” as such term is defined in the UCC, of the Grantor and, in any event,
includes (i) all of such Grantor’s rights, title and interest in, to and under all Contracts and
insurance policies (including all rights and remedies relating to monetary damages, including
indemnification rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of the Pledged
Collateral, (iii) any and all other rights, claims, choses-in-action and causes of action of such
Grantor against any other person and the benefits of any and all collateral or other security given
by any other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Pledged Collateral, (v) all lists, books, records,
correspondence, ledgers, printouts, files (whether in printed form or stored electronically), tapes
and other papers or materials containing information relating to any of the Pledged Collateral,
including all customer or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys, studies, engineering
reports, test reports, manuals, standards, processing standards, performance standards, catalogs,
research data, computer and automatic machinery software and programs and the like, field
repair data, accounting information pertaining to such Grantor’s operations or any of the Pledged

                                                 6
             Case 19-50282-LSS          Doc 1-6       Filed 08/07/19   Page 11 of 47




Collateral and all media in which or on which any of the information or knowledge or data or
records may be recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized, now or hereafter
acquired or held by such Grantor, including building permits, certificates of occupancy,
environmental certificates, industrial permits or licenses and certificates of operation and (vii) all
rights to reserves, deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.

       “Grantors” shall have the meaning assigned to such term in the preamble.

       “Guarantors” shall have the meaning assigned to such term in the recitals.

      “ICBCS Liquids” shall have the meaning assigned to such term in the Master Services
Agreement.

       “ICBCS SOA Secured Party” shall mean ICBC Standard Bank Plc, in its capacity as
intermediation provider under the Supply and Offtake Agreement.

        “ICBCS Titled Assets” shall mean Crude Oil and Refined Products purchased by the
ICBCS SOA Secured Party through various purchase and sale agreements or novated contracts
and all proceeds thereof with third parties and/or PESRM as contemplated in the (i) Supply and
Offtake Agreement and (ii) Marketing and Sourcing Agreement, irrespective of any Re-
Characterization; provided that, if and to the extent that the ICBCS SOA Secured Party has sold
and transferred title and risk of loss to its Crude Oil and Refined Products to third parties
(including PESRM), such Crude Oil and Refined Products will no longer constitute ICBCS
Titled Assets.

       “Indemnitee” has the meaning set forth in Section 10.01(l).

       “Instruments” shall mean, collectively, with respect to each Grantor, all “instruments,”
as such term is defined in Article 9, rather than Article 3, of the UCC, and includes all
promissory notes, drafts, bills of exchange or acceptances.

       “Intercreditor Agreements” shall have the meaning assigned to such term in
Section 10.15.

       “Issuer” shall mean an issuer of Pledged Equity Interests.

       “Joinder Agreement” shall mean an agreement substantially in the form of Exhibit 1.

       “Marketing and Sourcing Agreement” has the meaning given to such term in the
Supply and Offtake Agreement.

       “Master Transaction Agreement” shall mean the Master Transaction Agreement dated
as of August 7, 2018, by and between MLC, the ICBCS SOA Secured Party, PESRM and the
other parties thereto.


                                                  7
               Case 19-50282-LSS        Doc 1-6       Filed 08/07/19   Page 12 of 47




          “MLC” shall mean Merrill Lynch Commodities, Inc.

        “MLC/ICBCS Intercreditor Agreement” shall have the meaning assigned to such term
in Section 10.15.

        “Perfection Certificate” shall mean (i) that certain perfection certificate, dated as of the
date hereof and executed and delivered by the Grantors in favor of the SOA Collateral Agent for
the benefit of the Supply and Offtake Secured Parties, and (ii) each Perfection Certificate (which
shall be in form and substance reasonably acceptable to the SOA Collateral Agent) executed and
delivered by the Grantors in favor of the SOA Collateral Agent for the benefit of the Supply and
Offtake Secured Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.3, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in accordance with
the Supply and Offtake Agreement or upon the reasonable request of the SOA Collateral Agent.

       “Permitted Liens” shall mean Liens permitted by Section 11.02 of the Supply and
Offtake Agreement.

        “Person” shall mean any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, governmental authority or other entity.

          “PESRM” shall have the meaning assigned to such term in the preamble hereto.

          “Pledged Collateral” shall have the meaning assigned to such term in Section 2.1(a).

          “Pledged Equity Interests” shall have the meaning assigned to such term in Section
2.1(a).

        “Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment Intangibles,
(iv) General Intangibles, (v) Instruments and (vi) to the extent not otherwise covered above, all
other rights to payment, whether or not earned by performance, for goods or other property sold,
leased, licensed, assigned or otherwise disposed of, or services rendered or to be rendered,
regardless of how classified under the UCC together with all of the Grantors’ rights, if any, in
any goods or other property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Records relating thereto.

        “Re-Characterization” shall mean the actual or purported re-characterization by any
court, arbitrator or governmental authority of all or part of the transactions contemplated by the
PESRM Transaction Documents (whether as a financing transaction or otherwise) in such
manner as to (a) cause any ICBCS Titled Assets to not be owned by (or purportedly to not be
owned by) the ICBCS SOA Secured Party, (b) give any Grantor rights, title or interest in any
ICBCS Titled Assets (other than those of a true seller thereof), or (c) otherwise purport to
include any ICBCS Titled Assets in the debtor’s estate of any Grantor. “Re-Characterized” has
a meaning correlative thereto.

        “Related Parties” shall mean, with respect to any Person, such Person’s partners,
directors, officers, employees, agents and advisors.


                                                  8
               Case 19-50282-LSS      Doc 1-6       Filed 08/07/19   Page 13 of 47




       “Renewable Fuel Standards” shall mean the regulatory requirements set forth in 40
C.F.R. Part 80, Subpart M, §§ 80.1400 et seq.

       “RIN” or “Renewable Identification Number” has the meaning set forth in 40 C.F.R.
§ 80.1401 and regulated as part of Renewable Fuel Standards.

       “RVO” shall mean any Renewable Volume Obligation as defined in 40 C.F.R. §80.1407
and regulated as part of Renewable Fuel Standards.

        “Secured Obligations” shall mean the “Obligations”, as such term is defined in the
Supply and Offtake Agreement, including any variations thereto or alternative obligations owing
to any or all Supply and Offtake Secured Parties as may be deemed to exist as a result of any Re-
Characterization.

          “SOA Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

        “Supply and Offtake Agreement” shall have the meaning assigned to such term in the
recitals hereto.

     “Supply and Offtake Secured Parties” shall mean the SOA Collateral Agent and the
ICBCS SOA Secured Party.

       “Supply and Offtake Security Documents” has the meaning given to such term in the
Supply and Offtake Agreement.

       “Term Intercreditor Agreement” shall have the meaning assigned to such term in
Section 10.15.

        “Term Loan Agent” shall have the meaning assigned to such term in the Term
Intercreditor Agreement.

       “Term Loan Priority Collateral” shall have the meaning assigned to such term in the
Term Intercreditor Agreement.

       “Term Loan Secured Obligations” shall have the meaning assigned to such term in the
Term Intercreditor Agreement.

       “Term Loan Termination Date” shall have the meaning assigned to such term in the
Term Intercreditor Agreement.

        “Trademarks” shall mean (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, services marks, logos and other
source or business identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any similar office or
agency of the United States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including any of the foregoing

                                                9
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 14 of 47




referred to in Schedule 9(a) or 9(b) to the Perfection Certificate, and (ii) the right to obtain all
renewals thereof.

       “transferable record” shall have the meaning assigned to such term in Section 3.2(c).

        “UCC” shall mean the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, however, that, at any time, if by reason of mandatory provisions of
law, any or all of the perfection or priority of the SOA Collateral Agent’s Lien on any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the Uniform
Commercial Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of definitions relating to
such provisions.

        “Vehicles” shall mean all railcars, cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state and all tires and
other appurtenances to any of the foregoing.

      “Voting Stock” shall have the meaning assigned to such term in the Term Intercreditor
Agreement.

                 SECTION 1.2 Resolution of Drafting Ambiguities. Each Grantor acknowledges
and agrees that it was represented by counsel in connection with the execution and delivery
hereof, that it and its counsel reviewed and participated in the preparation and negotiation hereof
and that it shall not cite to any rule of construction, or make any claim or argument, to the effect
that ambiguities should be resolved against the drafting party (i.e., the SOA Collateral Agent) in
the interpretation of this Agreement.

                 SECTION 1.3 Perfection Certificate. The Perfection Certificate is hereby
incorporated by reference herein with the same effect as if set forth in its entirety herein. Each
Grantor and the SOA Collateral Agent agree that the Perfection Certificate, and all descriptions
of Pledged Collateral, and all schedules, amendments and supplements hereto and thereto, are
and shall at all times remain a part of this Agreement.

               SECTION 1.4 Section References. Each reference to a Section herein shall,
unless otherwise specified, refer to the corresponding section of this Agreement.

                                          ARTICLE II.

                GRANTS OF SECURITY AND SECURED OBLIGATIONS

               SECTION 2.1 Grant of Security Interest.

                (a)    As collateral security for the payment and performance in full of all of the
Secured Obligations, each Grantor hereby pledges and grants to the SOA Collateral Agent for
the benefit of the Supply and Offtake Secured Parties, a Lien on all of the right, title and interest
of such Grantor in, to and under the following property, wherever located, and whether now


                                                  10
           Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 15 of 47




existing or hereafter arising or acquired from time to time (collectively, the “Pledged
Collateral”):

             (i)     all Accounts;

             (ii)    all Inventory, including all raw materials, work in process and finished
      goods, relating to any of the foregoing items in this clause (ii);

             (iii)   all Renewable Identification Numbers wherever located;

             (iv)    all Money and Deposit Accounts;

              (v)    all Letters of Credit and Letter-of-Credit Rights supporting payment of
      any of the foregoing;

             (vi)    all Equipment;

             (vii)   all Fixtures;

             (viii) all Trademarks;

              (ix)    all Equity Interests in each Subsidiary directly owned by such Grantor as
      of the date hereof (including the Pledged Equity Interests listed in Schedule 7 to the
      Perfection Certificate) and any other Equity Interests in any Subsidiary directly owned in
      the future by such Grantor, together in each case with (A) all certificates representing
      such Equity Interests, (B) all shares, securities, cash or other property representing a
      dividend on or a distribution or return of capital on or in respect of such Equity Interests,
      or resulting from a split-up, revision, reclassification or other like change thereof or
      otherwise received in exchange therefor, and any warrants, rights or options issued to the
      holders of, or otherwise in respect of, such Equity Interests, and (C) without prejudice to
      any provision of the Supply and Offtake Agreement prohibiting any merger or
      consolidation by PESRM or any of its Subsidiaries, all Equity Interests of any successor
      entity of any such merger or consolidation (collectively, the “Pledged Equity
      Interests”);

             (x)     to the extent evidencing any of the foregoing, (A) Documents, (B)
      Instruments, (C) General Intangibles, (D) Commercial Tort Claims, and (E) Supporting
      Obligations and all other forms of obligations owing to any Grantor or in which any
      Grantor may have any interest, however created or arising and whether or not earned by
      performance;

              (xi)   to the extent not otherwise included above, all Records evidencing any of
      the foregoing; and

              (xii) all Proceeds and products of each of the foregoing and all accessions to,
      substitutions and replacements for, and rents, profits and products of, each of the
      foregoing, and any and all Proceeds of any insurance, indemnity, warranty or guaranty
      payable to such Grantor from time to time with respect to any of the foregoing.

                                                11
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 16 of 47




Notwithstanding anything to the contrary contained in clauses (i) through (xii) above, inclusive,
the security interest created by this Agreement shall not extend to, and the term “Pledged
Collateral” shall not include, any Excluded Property (unless any such property ceases to be
“Excluded Property”).

               (b)     To the extent that the Supply and Offtake Agreement or any other PESRM
Transaction Document or any transactions contemplated thereby are ever Re-Characterized or
subject to any Re-Characterization, each Grantor, as security for (i) the Secured Obligations and
(ii) any amounts paid by the ICBCS SOA Secured Party to any Grantor as purchase price that are
Re-Characterized as loans or other extensions of credit from the ICBCS SOA Secured Party to
any or all of the Grantors, hereby grants (effective as of the date of this Agreement) to the
ICBCS SOA Secured Party and its permitted successors and assigns, a continuing security
interest in and to, and a right of set off against, all right, title and interest in or to all ICBCS
Titled Assets.

               (c)      The SOA Collateral Agent (on behalf of the Supply and Offtake Secured
Parties) agrees that its security interest in all payments and distributions of property of any type
which are permitted pursuant to the terms of the Supply and Offtake Agreement and made by
any Issuer to a Grantor, solely to the extent that such payments or distributions are not Pledged
Collateral in respect of, or distributed on account of, any of the Grantor’s Pledged Equity
Interests and permitted by the terms of the PESRM Transaction Documents, shall be
automatically released (for the avoidance of doubt, without any further action by the SOA
Collateral Agent) from the security interest granted hereunder and shall no longer be part of the
“Pledged Collateral” upon the making of such payment and/or distribution.

               SECTION 2.2 Filings.

                (a)     Each of the Grantors hereby irrevocably authorizes the SOA Collateral
Agent and its counsel and representatives, at any time and from time to time, to file in any
relevant jurisdiction any financing statements (including any amendments or continuations
thereto and any fixture filings) containing information required by Article 9 of the UCC or other
applicable law of such jurisdiction for the filing of any financing statement, continuation
statement, amendment or other documents relating to the Pledged Collateral (and ratifies any
such filing made prior to the date hereof). The Grantors shall provide all information described
in the immediately preceding sentence to the SOA Collateral Agent promptly upon request by
the SOA Collateral Agent. In addition, each Grantor authorizes and agrees that such financing
statements may contain an indication and description of collateral that describes the Pledged
Collateral in the same manner as described herein or may contain an indication or description of
collateral that describes the Pledged Collateral in any other manner as the SOA Collateral Agent
may determine is necessary, advisable or prudent to ensure the perfection of the security interests
granted hereunder, including describing such property as “all assets whether now owned or
hereafter acquired”, “all assets of the Debtor”, “all assets whether now existing or hereafter
arising” or “all personal property whether now owned or hereafter acquired”. Without derogating
the Liens granted hereunder, at any time from time to time, at the sole expense of any Grantor,
the SOA Collateral Agent shall execute and deliver to such Grantor or otherwise authorize the
filing of such instruments, including any financing statement amendment, as such Grantor may
reasonably request, to confirm, evidence or otherwise reflect in the public record the exclusion

                                                 12
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 17 of 47




from the Pledged Collateral of all or any portion of the Excluded Property. Furthermore, the
SOA Collateral Agent and its counsel and representatives are hereby authorized to make any
such filing or take other actions necessary to ensure the validity and perfection of the Liens on
the Pledged Collateral contemplated in this Agreement. Notwithstanding the foregoing, any
failure on the part of the SOA Collateral Agent to make any of the aforementioned filings or take
any of the aforementioned actions shall not impair, limit or otherwise affect the Liens and
security interests granted herein, and such Liens and security interests shall be fully and properly
perfected (including without limitation via perfection in favor of the Term Loan Agent as
collateral agent and as bailee for the SOA Collateral Agent pursuant to the Term Intercreditor
Agreement) without any such filings or actions.

               (b)     Each of the Grantors hereby irrevocably authorizes the ICBCS SOA
Secured Party and its counsel and representatives, at any time and from time to time, to file in
any relevant jurisdiction any financing statements (including any amendments or continuations
thereto and any fixture filings) containing information required by Article 9 of the UCC or other
applicable law of such jurisdiction for the filing of any financing statement, continuation
statement, amendment or other documents relating to the ICBCS Titled Assets (and ratifies any
such filing made prior to the date hereof). The Grantors shall provide all information described
in the immediately preceding sentence to the ICBCS SOA Secured Party promptly upon request
by the ICBCS SOA Secured Party.

               SECTION 2.3 Excluded Property. The Grantors shall, at the reasonable request
of the SOA Collateral Agent, give written notice to the SOA Collateral Agent identifying in
reasonable detail the Excluded Property and shall provide to the SOA Collateral Agent such
other information regarding the Excluded Property as the SOA Collateral Agent may reasonably
request.

               SECTION 2.4 Cash Collateral.

               (a)     Notwithstanding anything to the contrary herein, in accordance with
Section 3.3(e) of the Master Transaction Agreement, on the date hereof, the ICBCS SOA
Secured Party shall release and return to each Grantor all Specified Cash Collateral (as defined in
the Master Transaction Agreement) posted by such Grantor to the ICBCS SOA Secured Party
pursuant to the Master Transaction Agreement in accordance with and pursuant to the terms set
forth in Section 3.3(e) thereof, provided, for the avoidance of doubt, that the SOA Collateral
Agent shall retain a Lien on such Money to the extent that it otherwise constitutes “Pledged
Collateral” hereunder; and

              (b)     PESRM shall maintain (or cause to be maintained) with the SOA
Collateral Agent cash collateral as required pursuant to the Supply and Offtake Agreement.




                                                 13
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 18 of 47




                                          ARTICLE III.

               PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
                        USE OF PLEDGED COLLATERAL

                SECTION 3.1 Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Grantor represents and warrants that all financing statements,
agreements, instruments and other documents necessary to perfect the security interest granted
by it (to the extent such security interest can be perfected by such filings and other actions) to the
SOA Collateral Agent in respect of the Pledged Collateral have been delivered to the SOA
Collateral Agent in completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 4 to the Perfection
Certificate. Each Grantor agrees that at the sole cost and expense of the Grantors, the Grantors
will maintain the security interest created by this Agreement in the Pledged Collateral as a
perfected security interest (including without limitation via perfection in favor of the Term Loan
Agent as collateral agent and as bailee for the SOA Collateral Agent pursuant to the Term
Intercreditor Agreement).

                SECTION 3.2 Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the SOA Collateral Agent to enforce, the SOA
Collateral Agent’s Lien on the Pledged Collateral, each Grantor represents and warrants (as to
itself) as follows and agrees, in each case at the Grantors’ own expense, to take the following
actions with respect to the following Pledged Collateral:

               (a)     Instruments and Tangible Chattel Paper. As of the date hereof, no
amounts payable under or in connection with any of the Pledged Collateral with an aggregate
value in excess of $10,000 are evidenced by any Instrument or Tangible Chattel Paper other than
such Instruments and Tangible Chattel Paper listed in Schedule 8 to the Perfection Certificate.
Subject to the Intercreditor Agreements, to the extent such Instrument or item of Tangible
Chattel Paper has a value in excess of $10,000 in the aggregate for all Grantors, each such
Instrument and each item of Tangible Chattel Paper listed in Schedule 8 to the Perfection
Certificate has been properly endorsed, assigned and delivered to the SOA Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank. Subject to the
terms of the Intercreditor Agreements, if any amount then payable under or in connection with
any of the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel Paper,
and such amount, together with all amounts payable evidenced by any Instrument or Tangible
Chattel Paper not previously delivered to the SOA Collateral Agent exceeds $10,000 in the
aggregate for all Grantors, the Grantor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within five (5) Business Days after receipt thereof) endorse, assign
and deliver the same to the SOA Collateral Agent, accompanied by such instruments of transfer
or assignment duly executed in blank as the SOA Collateral Agent may from time to time
specify.

              (b)      Deposit Accounts. As of the date hereof, the Grantors have no Deposit
Accounts other than the accounts listed in Schedule 5 to the Perfection Certificate. The SOA
Collateral Agent has a security interest in each Deposit Account specified in Schedule 5 to the
Perfection Certificate (other than in the case of an Excluded Deposit Account), which security

                                                  14
             Case 19-50282-LSS        Doc 1-6        Filed 08/07/19   Page 19 of 47




interest is perfected by Control by virtue of execution and delivery of a Deposit Account Control
Agreement in favor of the Term Loan Agent (as collateral agent and bailee for the SOA
Collateral Agent pursuant to the Term Intercreditor Agreement) or the SOA Collateral Agent
with respect to each such Deposit Account. No Grantor shall hereafter establish or maintain any
Deposit Account (other than an Excluded Deposit Account) unless such account is with Bank of
America N.A. (or an affiliate thereof) or another depositary institution reasonably acceptable to
SOA Collateral Agent, and contemporaneously with (i) the establishment thereof or (ii) in the
case of any Deposit Account which ceases to qualify as an Excluded Deposit Account in
accordance with the definition of “Excluded Deposit Account”, promptly after such time that
such Deposit Account ceases to be an Excluded Deposit Account, such Grantor enters into a
Deposit Account Control Agreement in favor of the Term Loan Agent (as collateral agent and
bailee for the SOA Collateral Agent pursuant to the Term Intercreditor Agreement) or SOA
Collateral Agent with respect to such Deposit Account. The Grantors shall not grant or purport to
grant Control of any Deposit Account (excluding Excluded Deposit Accounts or any Deposit
Account that constitutes Excluded Property) to any person other than the Term Loan Agent (as
collateral agent and bailee for the SOA Collateral Agent pursuant to the Term Intercreditor
Agreement) or SOA Collateral Agent and in each case, in accordance with the provisions of the
Term Intercreditor Agreement.

                (c)     Electronic Chattel Paper and Transferable Records. As of the date hereof,
no amount under or in connection with any of the Pledged Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act, or in Section 16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 8 to the Perfection
Certificate. Subject to the Intercreditor Agreements, if at any time any amount payable under or
in connection with any of the Pledged Collateral shall be evidenced by any Electronic Chattel
Paper or any transferable record, when acquiring such Electronic Chattel Paper or transferable
record the Grantors shall promptly notify the SOA Collateral Agent thereof and shall take such
action as the SOA Collateral Agent may reasonably request to vest in the SOA Collateral Agent
control of such Electronic Chattel Paper under Section 9-105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable evidenced by Electronic
Chattel Paper or any transferable record in which the SOA Collateral Agent has not been vested
control within the meaning of the statutes described in the immediately preceding sentence, does
not exceed $500,000 in the aggregate for all Grantors. Subject to the Intercreditor Agreements,
the SOA Collateral Agent agrees with the Grantors that the SOA Collateral Agent will arrange,
pursuant to procedures reasonably satisfactory to the SOA Collateral Agent and so long as such
procedures will not result in the SOA Collateral Agent’s loss of control, for the Grantors to make
alterations to the Electronic Chattel Paper or transferable record permitted under Section 9-105
of the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by the Grantors with respect to
such Electronic Chattel Paper or transferable record.
                                                15
             Case 19-50282-LSS        Doc 1-6        Filed 08/07/19   Page 20 of 47




                (d)     Letter-of-Credit Rights. Subject to the Intercreditor Agreements, if any
Grantor is at any time a beneficiary under a Letter of Credit that is Pledged Collateral now or
hereafter issued, the Grantors shall promptly notify the SOA Collateral Agent thereof and the
Grantors shall, at the reasonable request of the SOA Collateral Agent, pursuant to an agreement
in form and substance reasonably satisfactory to the SOA Collateral Agent, either (i) arrange for
the issuer and any confirmer of such Letter of Credit to consent to an assignment to the SOA
Collateral Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange for the
SOA Collateral Agent to become the transferee beneficiary of such Letter of Credit, with the
SOA Collateral Agent agreeing, in each case, that the proceeds of any drawing under the Letter
of Credit are to be applied as provided in the Term Intercreditor Agreement. The actions in the
preceding sentence shall not be required to the extent that the amount of any such Letter of
Credit, together with the aggregate amount of all other Letters of Credit for which the actions
described above in clauses (i) and (ii) have not been taken, does not exceed $5,000,000 in the
aggregate for all Grantors.

               (e)    Pledged Equity Interests.

               (i)     Pledged Equity Interests. Each Grantor will cause the Pledged Equity
       Interests constituting part of the Pledged Collateral to constitute at all times 100% of the
       total number of Equity Interests of each Issuer then outstanding directly owned by such
       Grantor (other than Equity Interests that constitute Excluded Property).

               (ii)     Delivery and Other Perfection. Each Grantor, and without limiting its
       obligations under Section 3.4, shall, subject to the Intercreditor Agreements: (A) if any of
       the Pledged Equity Interests constituting part of the Pledged Collateral are received by
       such Grantor, forthwith (i) deliver to the Term Loan Agent (as collateral agent and bailee
       for the SOA Collateral Agent pursuant to the Term Intercreditor Agreement) the
       certificates or instruments representing or evidencing the same (if any), duly endorsed in
       blank or accompanied by such instruments of assignment and transfer in such form and
       substance as the Term Loan Agent (as collateral agent and bailee for the SOA Collateral
       Agent pursuant to the Term Intercreditor Agreement) may reasonably request, all of
       which thereafter shall be held by the Term Loan Agent (as collateral agent and bailee for
       the SOA Collateral Agent pursuant to the Term Intercreditor Agreement), pursuant to the
       terms of this Agreement, as part of the Pledged Equity Interests and (ii) take such other
       action as the Term Loan Agent (in each case as collateral agent and bailee for the SOA
       Collateral Agent pursuant to the Term Intercreditor Agreement) may reasonably deem
       necessary or appropriate to duly record or otherwise perfect the security interest created
       hereunder in such Pledged Collateral (and each Grantor agrees that the SOA Collateral
       Agent may from time to time attach as Schedule 7 of the Perfection Certificate an
       updated list of the Pledged Equity Interests reflecting the addition of such Pledged Equity
       Interests); (B) promptly from time to time enter into such control agreements, each in
       form and substance reasonably acceptable to the Term Loan Agent (as collateral agent
       and bailee for the SOA Collateral Agent pursuant to the Term Intercreditor Agreement),
       as may be required to perfect the security interest created hereby in the Pledged Equity
       Interests, and will promptly furnish to the Term Loan Agent (in each case as collateral
       agent and bailee for the SOA Collateral Agent pursuant to the Term Intercreditor
       Agreement) executed copies thereof; (C) to the extent that any Pledged Equity Interests

                                                16
     Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 21 of 47




are represented by Certificated Securities, keep full and accurate books and records
relating to the Pledged Collateral, and stamp or otherwise mark such books and records in
such manner as the Term Loan Agent may reasonably require in order to reflect the
security interests granted by this Agreement; and (D) comply with the obligations set
forth in Section 10.08 of the Supply and Offtake Agreement, as if it were set forth herein
mutatis mutandis.

       (iii)   Voting Rights; Dividends.

               (A)     Voting Rights. So long as no Event of Default shall have occurred
       and be continuing, each Grantor shall have the right to exercise all voting,
       consensual and other powers of ownership pertaining to the Pledged Equity
       Interests for any purpose permitted by the terms of this Agreement and the
       PESRM Transaction Documents; provided that no such vote shall be cast or such
       power exercised, and no consent, waiver or ratification shall be given by such
       Grantor, if in any such case the effect thereof would be to materially impair any of
       the Pledged Equity Interests or would be in violation of any of the provisions of
       this Agreement or any of the other PESRM Transaction Documents. Subject to
       the Intercreditor Agreements, the Term Loan Agent (as collateral agent and bailee
       for the SOA Collateral Agent pursuant to the Term Intercreditor Agreement) shall
       execute and deliver to each Grantor or cause to be executed and delivered to such
       Grantor all such proxies, powers of attorney, dividend and other orders, and all
       such instruments, without recourse, as such Grantor may reasonably request for
       the purpose of enabling such Grantor to exercise the rights and powers that it is
       entitled to exercise pursuant to this Section.

               (B)     Dividends, Etc. Unless and until an Event of Default shall have
       occurred and be continuing, each Grantor shall be entitled to receive and retain
       any dividends, distributions or proceeds in respect of the Pledged Equity Interests.
       If an Event of Default shall have occurred and be continuing, whether or not the
       SOA Collateral Agent exercises any available right, subject to the Intercreditor
       Agreements, to declare any Secured Obligations due and payable or seek or
       pursue any other relief or remedy available to them under Applicable Law or
       under this Agreement, the PESRM Transaction Documents or any other
       agreement relating to any such Secured Obligation, upon request of the Term
       Loan Agent (as collateral agent and bailee for the SOA Collateral Agent pursuant
       to the Term Intercreditor Agreement), all dividends and distributions on the
       Pledged Equity Interests shall be paid directly to the Term Loan Agent (as
       collateral agent and bailee for the SOA Collateral Agent pursuant to the Term
       Intercreditor Agreement) and retained by it as part of the Pledged Collateral,
       subject to the terms of the Term Intercreditor Agreement, and, if the Term Loan
       Agent shall so request in writing, each Grantor agrees to execute and deliver to
       the Term Loan Agent (as collateral agent and bailee for the SOA Collateral Agent
       pursuant to the Term Intercreditor Agreement) appropriate additional dividend,
       distribution and other orders and documents to that end; provided that if such
       Event of Default is cured, any such dividend or distribution theretofore paid to the
       Term Loan Agent shall, upon request of such Grantor (except to the extent

                                         17
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 22 of 47




               theretofore applied to the Term Loan Secured Obligations or the Secured
               Obligations in accordance with the Intercreditor Agreements) be returned by the
               Term Loan Agent to such Grantor.

                SECTION 3.3 Joinder of Additional Grantors. The Grantors shall cause each of
their Subsidiaries (other than an Excluded Subsidiary or a Foreign Subsidiary) that, from time to
time after the date hereof, shall be required to pledge any assets to the SOA Collateral Agent for
the benefit of the Supply and Offtake Secured Parties pursuant to the provisions of the Supply
and Offtake Agreement and to the extent required thereby, to execute and deliver to the SOA
Collateral Agent (a) a Joinder Agreement substantially in the form of Exhibit 1 and (b) a
Perfection Certificate, in each case, within thirty (30) days of the date on which such Subsidiary
was acquired or created, and upon such execution and delivery, such Subsidiary shall constitute a
“Grantor” for all purposes hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of such Joinder Agreement shall not require the
consent of the Grantors hereunder. The rights and obligations of the Grantors hereunder shall
remain in full force and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

                SECTION 3.4 Supplements; Further Assurances. The Grantors shall take such
further actions, and execute and/or deliver to the SOA Collateral Agent such additional financing
statements, amendments, assignments, agreements, supplements, powers and instruments, as the
SOA Collateral Agent may in its reasonable judgment deem necessary or appropriate in order to
create, perfect, preserve and protect the Lien on the Pledged Collateral as provided herein and
the rights and interests granted to the SOA Collateral Agent hereunder, to carry into effect the
purposes hereof or better to assure and confirm the validity, enforceability and priority of the
SOA Collateral Agent’s Lien on the Pledged Collateral or, subject to the Intercreditor
Agreements, permit the SOA Collateral Agent to exercise and enforce its rights, powers and
remedies hereunder with respect to any Pledged Collateral, including the filing of financing
statements, continuation statements and other documents (including this Agreement) under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit Account Control
Agreements, all in form reasonably satisfactory to the SOA Collateral Agent and in such offices
wherever required by law to perfect, continue and maintain the validity, enforceability and
priority of the Lien on the Pledged Collateral as provided herein and to preserve the other rights
and interests granted to the SOA Collateral Agent hereunder, as against third parties, with respect
to the Pledged Collateral. Without limiting the generality of the foregoing, the Grantors (i) shall
make, execute, endorse, acknowledge, file or refile and/or deliver to the SOA Collateral Agent
from time to time upon reasonable request by the SOA Collateral Agent such lists, schedules,
descriptions and designations of the Pledged Collateral, copies of warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security agreements, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates, reports and other
assurances or instruments as the SOA Collateral Agent shall reasonably request and (ii) in the
event that all Term Loan Secured Obligations have been paid in full and the Term Loan Credit
Agreement shall have terminated in accordance with its terms, enter into (a) any amendments to
this Agreement or any document executed in connection herewith (including any UCC financing
statements or other filings in any jurisdiction) as the SOA Collateral Agent shall reasonably
                                                 18
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 23 of 47




request to reflect such events and (b) new Deposit Account Control Agreements with the SOA
Collateral Agent in form and substance reasonably satisfactory to the SOA Collateral Agent.
Subject to the Intercreditor Agreements, if an Event of Default has occurred and is continuing,
the SOA Collateral Agent may institute and maintain, in its own name or in the name of the
Grantors, such suits and proceedings as the SOA Collateral Agent may be advised by counsel as
being necessary, desirable or expedient to prevent any impairment of the Lien on or the
perfection thereof in the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Grantors.

                                          ARTICLE IV.

                REPRESENTATIONS, WARRANTIES AND COVENANTS

        Each Grantor represents, warrants and covenants to the Supply and Offtake Secured
Parties, as of the date of this Agreement and as of each Day of the Term on which there is any
outstanding transaction pursuant to any PESRM Transaction Document, as follows:

                SECTION 4.1 Title. Except for the Lien granted to the SOA Collateral Agent for
the benefit of the Supply and Offtake Secured Parties pursuant to this Agreement and Permitted
Liens, each Grantor owns and has rights and, as to Pledged Collateral acquired by it from time to
time after the date hereof, will own and have rights in each item of Pledged Collateral pledged by
it hereunder, free and clear of any and all Liens or claims. For the avoidance of doubt, it is
understood and agreed that any Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by a Grantor. For purposes of this Agreement
and the other PESRM Transaction Documents, such licensing activity shall not constitute a
“Lien” on such Intellectual Property. The SOA Collateral Agent understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the SOA Collateral Agent to utilize, sell, lease or transfer the related Intellectual
Property or otherwise realize value from such Intellectual Property pursuant hereto.

                SECTION 4.2 Validity and Priority of Security Interest. The Lien on the Pledged
Collateral granted to the SOA Collateral Agent for the benefit of the Supply and Offtake Secured
Parties hereunder constitutes and will at all times constitute a legal and valid Lien on all the
Pledged Collateral, securing the payment and performance of the Secured Obligations, which (a)
in the case of Pledged Collateral in which a lien can be perfected by such filings and other
actions that are required pursuant to Section 2.2, subject to the filings and other actions described
in Schedule 4 to the Perfection Certificate (to the extent required to be listed in the Schedules to
the Perfection Certificate as of the date this representation is made or deemed made), is
perfected, and (b) is first priority, subject only to Permitted Liens.

               SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Subject
to Section 10.05 of the Supply and Offtake Agreement, the Grantors shall, at their own cost and
expense, defend title to the Pledged Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the SOA Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time claiming any interest
therein adverse to the SOA Collateral Agent other than Permitted Liens.


                                                 19
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 24 of 47




                SECTION 4.4 Other Financing Statements. It has not filed, and has not
authorized any third party to file, any valid or effective financing statement (or similar statement,
instrument of registration or public notice under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the Pledged Collateral, except such as have been
filed in favor of the SOA Collateral Agent pursuant to this Agreement or in favor of any holder
of a Permitted Lien with respect to such Permitted Lien or financing statements or public notices
relating to the termination statements listed in Schedule 10 to the Perfection Certificate. The
Grantors shall not execute, authorize or permit to be filed in any public office any financing
statement (or similar statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements and other statements
and instruments filed or to be filed in respect of and covering the security interests granted by the
Grantors to the holder of the Permitted Liens.

                SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization.

               (a)      Such Grantor will not, except upon fifteen (15) days’ (or such later time as
agreed to by the SOA Collateral Agent) prior written notice to the SOA Collateral Agent and
delivery to the SOA Collateral Agent of all additional duly authorized and, where required,
executed financing statements and other documents reasonably requested by the SOA Collateral
Agent to maintain the validity, perfection and priority of the security interests provided for
herein, (i) change its jurisdiction of organization or the location of its chief executive office or
principal place of business from that referred to in Schedule 1(a) or 2(a), as applicable, to the
Perfection Certificate or (ii) change its name or type of organization.

               (b)     The SOA Collateral Agent may rely on advice of counsel as to whether
any or all UCC financing statements of the Grantors need to be amended as a result of any of the
changes described in clause (a) above. If the Grantors fail to provide information to the SOA
Collateral Agent about such changes on a timely basis, the SOA Collateral Agent shall not be
liable or responsible to any party for any failure to maintain a perfected Lien on the Grantors’
property constituting Pledged Collateral, for which the SOA Collateral Agent needed to have
information relating to such changes. The SOA Collateral Agent shall have no duty to inquire
about such changes if the Grantors do not inform the SOA Collateral Agent of such changes, and
the parties acknowledge and agree that it would not be feasible or practical for the SOA
Collateral Agent to search for information on such changes if such information is not provided
by the Grantors.

                SECTION 4.6 Location of Inventory and Equipment. On the date hereof, the
Inventory and Equipment (other than mobile goods) are kept at the locations listed in the relevant
schedules to the Perfection Certificate. The Grantors shall not move any Inventory that is Crude
Oil or Refined Product that the ICBCS SOA Secured Party holds title to or which is held by
PESRM and is subject to a Lien of the SOA Collateral Agent, on behalf of the Supply and
Offtake Secured Parties, to any location not owned by the Grantors, other than any location that
is listed in the relevant schedules to the Perfection Certificate, any location for which a Third
Party Consent Agreement has been entered into or any other location not required to be subject
to a Third Party Consent Agreement in accordance with Section 10.17 of the Supply and Offtake
Agreement, which locations shall be deemed to be added to the schedules to the Perfection

                                                 20
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 25 of 47




Certificate, unless they have given the SOA Collateral Agent not less than ten (10) days’ prior
written notice (or such shorter period of time as may be permitted by the SOA Collateral Agent
in its sole discretion) of its intention so to do, clearly describing such new location and providing
such other information in connection therewith as the SOA Collateral Agent may reasonably
request; provided, however, that in no event shall any Inventory be moved to any location
outside of the continental United States.

               SECTION 4.7 Consents, etc. In the event that the SOA Collateral Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers set forth in this
Agreement and determines it necessary to obtain any approvals or consents of any Governmental
Authority or any other person therefor, then, upon the reasonable request of the SOA Collateral
Agent, the Grantors shall use commercially reasonable efforts to assist and aid the SOA
Collateral Agent to obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.

                SECTION 4.8 Pledged Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and lists heretofore
delivered to any Supply and Offtake Secured Party, including the Perfection Certificate and the
schedules thereto, in connection with this Agreement, in each case, relating to the Pledged
Collateral, is accurate and complete in all material respects for the purposes for which it was
delivered. The Pledged Collateral described on the Schedules to the Perfection Certificate
constitutes all of the property of such type of Pledged Collateral required to be so scheduled and
owned or held by the Grantors.

                SECTION 4.9 Insurance. In the event that the proceeds of any insurance claim
are paid to the Grantors after the SOA Collateral Agent has exercised its right to foreclose after
an Event of Default has occurred and is continuing, such Net Cash Proceeds shall be held in trust
for the benefit of the SOA Collateral Agent and immediately after receipt thereof shall be paid to
the Term Loan Agent (as collateral agent and bailee for the SOA Collateral Agent in accordance
with the Term Intercreditor Agreement) or the SOA Collateral Agent for application in
accordance with the terms of the Intercreditor Agreements and Section 8.1 of this Agreement, as
applicable.

               SECTION 4.10           Trademarks.

               (a)     Schedule 9(a) to the Perfection Certificate lists all Trademark applications
and registrations owned by each Grantor in its own name on the date hereof. On the date hereof,
to each such Grantor’s knowledge, all material Trademarks are valid, subsisting, unexpired and
enforceable, have not been abandoned and do not infringe in any material respect the intellectual
property rights of any other Person.

              (b)     Except as set forth in Schedule 9(b) to the Perfection Certificate, on the
date hereof, none of the Trademarks are the subject of any licensing or franchise agreement
pursuant to which such Grantor is the licensor or franchisor.




                                                 21
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 26 of 47




              (c)    No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such Grantor’s rights in, any
Trademark in any respect that could reasonably be expected to have a Material Adverse Effect.

               (d)     No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened in writing, on the date hereof (i) seeking to limit, cancel or question the validity of
any Trademark or such Grantor’s ownership interest therein, or (ii) which, if adversely
determined, would have an adverse effect on the value of any Trademark, except in each case as
could not reasonably be expected to have a Material Adverse Effect.

               (e)     Such Grantor (either itself or through licensees) will (i) continue to use
each material Trademark in a manner consistent with the use thereof as of the date of this
Agreement, except for any change in such manner in the ordinary course of business, (ii)
maintain the quality of products and services offered under such Trademark in a manner
consistent with such quality as of the date of this Agreement, and (iii) use such Trademark with
notices of registration and other notices and legends in a manner consistent with such use as of
the date of this Agreement except in each case of the foregoing (i) through (iii) as could not
reasonably be expected to have a Material Adverse Effect.

               (f)    Such Grantor will notify the SOA Collateral Agent if it knows, or has
reason to know, that any application or registration relating to any material Trademark may
become forfeited, abandoned or dedicated to the public, or of any adverse determination or
development (including any such determination or development in any proceeding in the United
States Patent and Trademark Office) regarding such Grantor’s ownership of, or right to register
or use such Trademark.

               (g)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any Trademark with the
United States Patent and Trademark Office, such Grantor shall report such filing to the SOA
Collateral Agent within ten (10) Business Days after the last day of the fiscal quarter in which
such filing occurs. Subject to the Intercreditor Agreements, upon the request of the SOA
Collateral Agent, such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments and documents as the SOA Collateral Agent may request to evidence
and perfect the SOA Collateral Agent’s security interest in such Trademark.

               (h)     In the event that any material Trademark is infringed, misappropriated or
diluted by a third party, such Grantor shall take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect such Trademark.

                SECTION 4.11           Pledged Equity Interests. As of the date hereof, Schedule 7
to the Perfection Certificate correctly sets forth the name and jurisdiction of each Issuer of, and
the ownership interest (including class of Equity Interests (if applicable), certificate number (if
applicable), number of shares or units and percentage owned) of each Grantor in, the Pledged
Equity Interests. As of the date hereof, the Pledged Equity Interests with respect to each Grantor
constitute 100% of the issued and outstanding Equity Interests of each Subsidiary of such
Grantor that are required to be pledged pursuant to this Agreement and are directly owned by
such Grantor on the date hereof. As of the date hereof, each Grantor hereby represents and

                                                 22
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 27 of 47




warrants that none of the limited liability company interests or limited partnership interests of
any Subsidiary in which a security interest is granted by such Grantor hereunder are or represent
interests in Issuers that (a) are registered investment companies, (b) are dealt in or traded on
securities exchanges or markets or (c) are issued by an Issuer that has opted to have them treated
as securities under the Uniform Commercial Code of any jurisdiction. The Pledged Equity
Interests listed in Schedule 7 to the Perfection Certificate are, and all other Pledged Equity
Interests in which such Grantor shall hereafter grant a security interest pursuant to Section 2.1
will be, (i) duly authorized, validly existing, fully paid and non-assessable (in the case of any
shares issued by a corporation) and (ii) duly issued and outstanding (in the case of any equity
interest in any other entity), and none of such Pledged Equity Interests are or will be subject to
any contractual restriction, or any restriction under the charter, by-laws, or other organizational
instrument of the respective Issuer, of any nature that might prohibit, impair, delay or otherwise
affect the pledge of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the SOA Collateral Agent of rights and remedies hereunder (except for
any such restriction contained herein, in any Intercreditor Agreement, or in the Supply and
Offtake Agreement or permitted thereunder).

               SECTION 4.12             Third Party Consent Agreements. As of the date hereof,
Schedule 2(d) to the Perfection Certificate correctly sets forth all locations of Required
Infrastructure where Crude Oil or Refined Product of any Grantor are stored or transported and
the owner of such Required Infrastructure has, on or prior to the date hereof, solely to the extent
required pursuant to the Supply and Offtake Agreement, entered into a Third Party Consent
Agreement with the SOA Collateral Agent. If, after the date hereof, (a) PESRM enters into an
agreement for Required Infrastructure, (b) such Required Infrastructure is not already subject to a
Third Party Consent Agreement, and (c) the ICBCS SOA Secured Party intends to store or
transport any ICBCS Hydrocarbons in or through such Required Infrastructure, then, with
respect to such Required Infrastructure (other than, with the exception of infrastructure covered
by that certain Third Party Consent Agreement with Sunoco Pipeline L.P., in respect of any
vessels, barges, railcars, railroads or pipelines), (i) if the owner of such Required Infrastructure
(such owner, the “Applicable Owner”) is not an Affiliate of PESRM, PESRM shall use
commercially reasonable efforts to, and (ii) if the Applicable Owner is an Affiliate of PESRM
(other than a Grantor), PESRM shall, in each case, obtain and deliver to the SOA Collateral
Agent a Third Party Consent Agreement executed by any applicable Grantor and the Applicable
Owner, contemporaneously with the execution of any agreement in respect of the storage,
terminaling and/or transport of such ICBCS Liquids between such Grantor and the Applicable
Owner; provided, that where the Applicable Owner refuses to sign a Third Party Consent
Agreement, no ICBCS Liquids will be stored in the corresponding infrastructure unless and until
such time as a Third Party Consent Agreement is executed by the Applicable Owner or a suitable
alternative arrangement is agreed by the ICBCS SOA Secured Party and PESRM and is
effective.




                                                 23
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 28 of 47




                                          ARTICLE V.

                                          [RESERVED]

                                         ARTICLE VI.

                 CERTAIN PROVISIONS CONCERNING RECEIVABLES

                SECTION 6.1 Maintenance of Records. The Grantors shall keep and maintain at
their own cost and expense complete records of each Receivable, in a manner consistent with
prudent business practice, including records of all payments received, all credits granted thereon,
all merchandise or inventory returned and all other documentation relating thereto. Subject to
the Intercreditor Agreements, the Grantors shall, at the Grantors’ sole cost and expense, upon the
SOA Collateral Agent’s demand made at any time after the occurrence and during the
continuance of any Event of Default, deliver all tangible evidence of Receivables, including all
documents evidencing Receivables and any books and records relating thereto to the SOA
Collateral Agent or to its representatives (copies of which evidence and books and records may
be retained by the Grantors). Subject to the Intercreditor Agreements, upon the occurrence and
during the continuance of any Event of Default, the SOA Collateral Agent may transfer a full
and complete copy of the Grantors’ books, records, credit information, reports, memoranda and
all other writings relating to the Receivables to and for the use by any person that has acquired or
is contemplating acquisition of an interest in the Receivables or the SOA Collateral Agent’s
security interest therein without the consent of any Grantor.

                SECTION 6.2 Modification of Terms, etc. The Grantors shall not rescind or
cancel any obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business consistent with prudent
business practice, or extend or renew any such obligations except in the ordinary course of
business consistent with prudent business practice or compromise or settle any dispute, claim,
suit or legal proceeding relating thereto or sell any Receivable or interest therein except in the
ordinary course of business consistent with prudent business practice, in each case, without the
prior written consent of the SOA Collateral Agent.

               SECTION 6.3 Collection. The Grantors shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary course of business
and consistent with prudent business practice (including Receivables that are delinquent, such
Receivables to be collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Receivable, and apply
promptly upon receipt thereof all such amounts as are so collected to the outstanding balance of
such Receivable, except that the Grantors may, with respect to a Receivable, allow in the
ordinary course of business (i) a refund or credit due as a result of returned or damaged or
defective merchandise and (ii) such extensions of time to pay amounts due in respect of
Receivables and such other modifications of payment terms or settlements in respect of
Receivables as shall be commercially reasonable in the circumstances, all in accordance with the
Grantors’ ordinary course of business consistent with its collection practices as in effect from
time to time. The costs and expenses (including attorneys’ fees and disbursements) of collection,


                                                 24
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 29 of 47




in any case, whether incurred by the Grantors, the SOA Collateral Agent, any agent thereof or
any other Supply and Offtake Secured Party, shall be paid by the Grantors.

                                        ARTICLE VII.

                     TRANSFERS; RENEWABLE FUEL STANDARDS

               SECTION 7.1 Transfers of Pledged Collateral. The Grantors may sell, convey,
assign or otherwise dispose of, or grant any option with respect to any of the Pledged Collateral
pledged by it hereunder except to the extent expressly prohibited by the Supply and Offtake
Documents.

               SECTION 7.2 Compliance with Renewable Fuel Standards. Unless otherwise
agreed to in writing by the SOA Collateral Agent, nothing in the Supply and Offtake Agreement
or any of the PESRM Transaction Documents shall be interpreted to impart any responsibility to
the SOA Collateral Agent to comply with Renewable Fuel Standards (including requirements
therein for RVOs and RINs) as an “obligated party” pursuant to 40 C.F.R. Part 80, as amended
from time to time, by virtue of the transactions contemplated by this Agreement and the Supply
and Offtake Agreement. Notwithstanding any other terms or provisions of the Supply and
Offtake Agreement, in all transactions under the Supply and Offtake Agreement, PESRM shall
be deemed to have been the “obligated party” as set forth in Section 4.13 thereof and shall have
maintained, in all material respects, compliance with the obligations under the Renewable Fuel
Standards (including requirements therein for RVOs and RINs) and remains solely responsible
for the present and future validity of any RINs required thereunder and any and all associated
costs attendant thereto. PESRM shall provide copies to the SOA Collateral Agent of required
reporting with respect to PESRM’s RINs transactions at the same time such reporting is made to
the EPA through the annual and semi-annual compliance reports submitted through EMTS.

                                        ARTICLE VIII.

                                          REMEDIES

                 SECTION 8.1 Remedies in respect of the Pledged Collateral. Upon the
occurrence and during the continuance of any Event of Default, the SOA Collateral Agent may
from time to time, subject to the Intercreditor Agreements, exercise in respect of the Pledged
Collateral, in addition to the other rights and remedies provided for herein or otherwise available
to it, the following remedies:

               (a)     Personally, or by agents or attorneys, immediately take possession of such
Pledged Collateral or any part thereof, from the Grantors or any other person who then has
possession of any part thereof with or without notice or process of law, and for that purpose, may
enter upon the Grantors’ premises where any of such Pledged Collateral is located, remove such
Pledged Collateral, remain present at such premises to receive copies of all communications and
remittances relating to such Pledged Collateral and use such communications and remittances
and any and all services, supplies, aids and other facilities of the Grantors in connection with
such removal and possession;


                                                 25
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 30 of 47




                (b)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of such Pledged Collateral including instructing the obligor or
obligors on any agreement, instrument or other obligation constituting part of such Pledged
Collateral to make any payment required by the terms of such agreement, instrument or other
obligation directly to the SOA Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications with respect
thereto; provided that, in the event that any such payments are made directly to the Grantors,
prior to receipt by any such obligor of such instruction, the Grantors shall segregate all amounts
received pursuant thereto in trust for the benefit of the SOA Collateral Agent and shall promptly
(but in no event later than one (1) Business Day after receipt thereof) pay such amounts to the
SOA Collateral Agent;

               (c)     Sell, assign, grant a license to use or otherwise liquidate, or direct the
Grantors to sell, assign, grant a license to use or otherwise liquidate, any and all investments
made in whole or in part with such Pledged Collateral or any part thereof, and take possession of
the proceeds of any such sale, assignment, license or liquidation;

                (d)     Take possession of such Pledged Collateral or any part thereof, by
directing the Grantors in writing to deliver the same to the SOA Collateral Agent at any place or
places so designated by the SOA Collateral Agent, in which event the Grantors shall at their own
expense: (a) forthwith cause the same to be moved to the place or places designated by the SOA
Collateral Agent and therewith delivered to the SOA Collateral Agent, (b) store and keep any
such Pledged Collateral so delivered to the SOA Collateral Agent at such place or places pending
further action by the SOA Collateral Agent and (c) while such Pledged Collateral shall be so
stored and kept, provide such security and maintenance services as shall be necessary to protect
the same and to preserve and maintain them in good condition. The Grantors’ obligation to
deliver such Pledged Collateral as contemplated in this Section 8.1(d) is of the essence hereof.
Upon application to a court of equity having jurisdiction, the SOA Collateral Agent shall be
entitled to a decree requiring specific performance by the Grantors of such an obligation;

                (e)     Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of the Grantors constituting Pledged
Collateral for application to the Secured Obligations as provided in this Article VIII;

                (f)    Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all other rights and powers
with respect to any Pledged Collateral;

               (g)      Exercise all the rights and remedies of a secured party on default under the
UCC, and the SOA Collateral Agent may also in its sole discretion, without notice except as
specified in Section 8.2, sell, assign or grant a license to use such Pledged Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange, broker’s board or at any
of the SOA Collateral Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
at such price or prices and upon such other terms as the SOA Collateral Agent may deem
commercially reasonable. The SOA Collateral Agent or any other Supply and Offtake Secured
Party or any of their respective Affiliates may be the purchaser, licensee, assignee or recipient of
such Pledged Collateral or any part thereof at any such sale and the SOA Collateral Agent shall

                                                 26
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 31 of 47




be entitled, for the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of such Pledged Collateral sold, assigned or licensed at such sale, to use
and apply any of the Secured Obligations owed to such person as a credit on account of the
purchase price of such Pledged Collateral or any part thereof payable by such person at such
sale. Each purchaser, assignee, licensee or recipient at any such sale shall acquire the property
sold, assigned or licensed absolutely free from any claim or right on the part of the Grantors, and
the Grantors hereby waive, to the fullest extent permitted by law, all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The SOA Collateral Agent shall not be obligated to
make any sale of such Pledged Collateral or any part thereof regardless of notice of sale having
been given. The SOA Collateral Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned. The Grantors hereby waive, to the
fullest extent permitted by law, any claims against the SOA Collateral Agent arising by reason of
the fact that the price at which such Pledged Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might have been
obtained at a public sale, even if the SOA Collateral Agent accepts the first offer received and
does not offer such Pledged Collateral to more than one offeree;

               (h)     Require such Grantor to cause the Pledged Equity Interests to be
transferred of record into the name of the SOA Collateral Agent or its nominee (and the SOA
Collateral Agent agrees that if any of such Pledged Equity Interests are transferred into its name
or the name of its nominee, the SOA Collateral Agent will thereafter promptly give to such
Grantor copies of any notices and communications received by it with respect to the Pledged
Equity Interests);

              (i)     In its sole discretion, send to each bank, securities intermediary or issuer
party to any Deposit Account Control Agreement a “Notice of Exclusive Control” as defined in
and under such agreement or any other similar notice; and

               (j)    Exercise all other rights and remedies with respect to the Receivables and
the other Pledged Collateral, including those set forth in Section 9-607 of the UCC.

        The SOA Collateral Agent acknowledges that, in connection with any exercise of
remedies pursuant to this Section 8.1, it is subject to all applicable Requirements of Law
(including Environmental Laws).

                 SECTION 8.2 Notice of Sale. Each Grantor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part thereof shall be
required by law, ten (10) days’ prior notice to the Grantors of the time and place of any public
sale or of the time after which any private sale or other intended disposition is to take place shall
be commercially reasonable notification of such matters. No notification need be given to the
Grantors if they have signed, after the occurrence and during the continuance of an Event of
Default, a statement renouncing or modifying any right to notification of sale or other intended
disposition.



                                                  27
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 32 of 47




                  SECTION 8.3 Waiver of Notice and Claims. Each of the Grantors hereby
waives, to the fullest extent permitted by Applicable Law, notice or judicial hearing in
connection with the SOA Collateral Agent’s taking possession or the SOA Collateral Agent’s
disposition of the Pledged Collateral or any part thereof after the occurrence and during the
continuance of an Event of Default, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right that such Grantor would otherwise have
under law, and each of the Grantors hereby further waives, to the fullest extent permitted by
Applicable Law, (i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with respect to the
enforcement of the SOA Collateral Agent’s rights hereunder and (iii) all rights of redemption,
appraisal, valuation, stay, extension or moratorium now or hereafter in force under any
Applicable Law. The SOA Collateral Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article VIII in the absence of gross negligence or willful
misconduct on the part of the SOA Collateral Agent. Any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to divest all right,
title, interest, claim and demand, either at law or in equity, of the Grantors therein and thereto,
and shall be a perpetual bar both at law and in equity against the Grantors and against any and all
persons claiming or attempting to claim the Pledged Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under the Grantors.

               SECTION 8.4 Certain Sales of Pledged Collateral.

               (a)     Each of the Grantors recognizes that, by reason of certain prohibitions
contained in law, rules, regulations or orders of any Governmental Authority, the SOA Collateral
Agent may be compelled, with respect to any sale of all or any part of the Pledged Collateral, to
limit purchasers to those who meet the requirements of such Governmental Authority. Each of
the Grantors acknowledges that any such sales may be at prices and on terms less favorable to
the SOA Collateral Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such restricted sale shall be deemed to
have been made in a commercially reasonable manner and that, except as may be required by
Applicable Law, the SOA Collateral Agent shall have no obligation to engage in public sales.

               (b)     Each of the Grantors further agrees that a breach of any of the covenants
contained in this Section 8.4 will cause irreparable injury to the SOA Collateral Agent and the
other Supply and Offtake Secured Parties, that the SOA Collateral Agent and the other Supply
and Offtake Secured Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 8.4 is specifically
enforceable against the Grantors. Each of the Grantors agrees not to assert any defenses against
an action for specific performance of such covenants, except for a defense that no Event of
Default has occurred and is continuing, and any right to assert such other defenses is hereby
waived by such Grantor. Each of the Grantors shall reimburse the Supply and Offtake Secured
Parties upon demand for the costs and expenses (including reasonable attorneys’ fees, transfer
taxes and any other charges) incurred by the Supply and Offtake Secured Parties in connection
with any sale, disposition, repair, replacement, alteration, addition, improvement or retention of
any Pledged Collateral hereunder.



                                                 28
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 33 of 47




               SECTION 8.5 No Waiver; Cumulative Remedies.

                (a)    No failure on the part of the SOA Collateral Agent to exercise, no course
of dealing with respect to, and no delay on the part of the SOA Collateral Agent in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power, privilege or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or remedy; nor shall
the SOA Collateral Agent be required to look first to, enforce or exhaust any other security,
collateral or guaranties. All rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies provided by law or otherwise available.

               (b)     In the event that the SOA Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement or any other
PESRM Transaction Document by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been determined
adversely to the SOA Collateral Agent, then and in every such case, the Grantors, the SOA
Collateral Agent and each other Supply and Offtake Secured Party shall be restored to their
respective former positions and rights hereunder with respect to the Pledged Collateral, and all
rights, remedies, privileges and powers of the SOA Collateral Agent and the other Supply and
Offtake Secured Parties shall continue as if no such proceeding had been instituted.

                (c)    This Agreement and the Liens on the Pledged Collateral shall be
automatically reinstated if and to the extent that for any reason any payment by or on behalf of
the Grantors in respect of the Secured Obligations is rescinded or must be otherwise restored by
any holder of any of the Secured Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise. Each of the Grantors agrees that it will indemnify the
SOA Collateral Agent and the other Supply and Offtake Secured Parties, and their respective
employees, directors, officers and agents on demand for all reasonable costs and expenses
(including reasonable and documented fees, costs and expenses of counsel) incurred by the SOA
Collateral Agent and the other Supply and Offtake Secured Parties or their respective employees,
directors, officers and agents in connection with such reinstatement, rescission or restoration,
including any such costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

              SECTION 8.6 Deficiency. If the proceeds of, or other realization upon, the
Pledged Collateral by virtue of the exercise of remedies under this Article VIII are insufficient to
cover the costs and expenses of such exercise and the payment or satisfaction in full of the
Secured Obligations, the Grantors shall remain liable for any deficiency.

               SECTION 8.7 Application of Proceeds. Subject to the Intercreditor Agreements,
the proceeds received by the SOA Collateral Agent in respect of any sale of, collection from,
casualty event in respect of or other realization upon all or any part of the Pledged Collateral
pursuant to the exercise by the SOA Collateral Agent of its remedies shall be applied, in full or
in part, together with any other sums then held by the SOA Collateral Agent pursuant to this
Agreement and the other Supply and Offtake Security Documents, promptly by the SOA
Collateral Agent as follows:

                                                 29
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 34 of 47




               (a)    First, to the payment of all indemnities, costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including compensation to the
SOA Collateral Agent and its agents and counsel, and all expenses, liabilities and advances made
or incurred by the SOA Collateral Agent in connection therewith and all amounts for which the
SOA Collateral Agent is entitled to indemnification pursuant to the provisions of any PESRM
Transaction Document, together with interest on each such amount at the highest rate then in
effect under the Supply and Offtake Agreement from and after the date such amount is due,
owing or unpaid until paid in full;

               (b)    Second, to the payment of all other indemnities, costs and expenses;

              (c)     Third, to the ratable payment in full in cash of all other Secured
Obligations due to any Supply and Offtake Secured Party; and

              (d)  Fourth, the balance, if any, to the person lawfully entitled thereto
(including PESRM or its successors or assigns) or as a court of competent jurisdiction may
direct.

       In the event that any such proceeds are insufficient to pay in full the items described in
clauses (a) through (d) above, PESRM shall remain liable for any deficiency.

                                         ARTICLE IX.

                                         [RESERVED]

                                         ARTICLE X.

                                      MISCELLANEOUS

               SECTION 10.1           Concerning SOA Collateral Agent.

                (a)    The SOA Collateral Agent has been appointed as collateral agent by the
ICBCS SOA Secured Party, pursuant to the letter agreement, dated as of the Phase III Closing
Date (the “Appointment Letter”), by and between the ICBCS SOA Secured Party and the SOA
Collateral Agent. The SOA Collateral Agent shall have the right hereunder to make demands, to
give notices, to exercise or refrain from exercising any rights, and to take or refrain from taking
action (including the release or substitution of the Pledged Collateral), in accordance with this
Agreement. The SOA Collateral Agent may employ and/or appoint agents, sub-agents, bailees
and attorneys-in-fact in its discretion in connection herewith, delegate any and all of its rights
and powers hereunder to such Persons and shall not be liable for the negligence or misconduct of
any such agents, sub-agents, bailees or attorneys-in-fact selected by it with reasonable care. The
SOA Collateral Agent may resign and a successor SOA Collateral Agent may be appointed in
the manner provided in the Supply and Offtake Agreement and herein. In connection with any
assignment by the ICBCS SOA Secured Party of its rights and obligations under the Supply and
Offtake Agreement, the ICBCS SOA Secured Party shall cause the assignee to be appointed as a
successor SOA Collateral Agent hereunder. Upon the acceptance of such appointment by such
successor SOA Collateral Agent (in accordance with this Agreement and a letter agreement
substantially in the form of the Appointment Letter (or such other form acceptable to such
                                                 30
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 35 of 47




successor and assignee)), such successor SOA Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring SOA Collateral
Agent under this Agreement, and the retiring SOA Collateral Agent shall thereupon be
discharged from its duties and obligations under this Agreement. After any retiring SOA
Collateral Agent’s resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the SOA Collateral Agent,
and the successor SOA Collateral Agent shall be the “SOA Collateral Agent” for all purposes
hereunder and under the Supply and Offtake Security Documents, the Supply and Offtake
Agreement, the other PESRM Transaction Documents and the Intercreditor Agreements.

                (b)    Notwithstanding any provision to the contrary elsewhere in this
Agreement, the other Supply and Offtake Security Documents or the Supply and Offtake
Agreement, (i) the SOA Collateral Agent shall not have any duties or responsibilities except
those expressly set forth in this Agreement and the other Supply and Offtake Security
Documents to which the SOA Collateral Agent is a party, (ii) the SOA Collateral Agent shall not
have any fiduciary relationship with any other Supply and Offtake Secured Party, and (iii) no
implied covenants, functions or responsibilities shall be read into this Agreement or any other
Supply and Offtake Security Document, or otherwise exist against the SOA Collateral Agent.
The SOA Collateral Agent shall not be liable for any action taken or omitted to be taken by it
hereunder or under any other Supply and Offtake Security Document to which it is a party, or in
connection herewith or therewith, or in connection with the Pledged Collateral, unless caused by
its gross negligence or willful misconduct.

               (c)     The SOA Collateral Agent, and its agents, sub-agents and bailees shall be
deemed to have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment substantially
equivalent to that which they, in their individual capacity, accord their own respective property
consisting of similar property, instruments or interests, it being understood that neither the SOA
Collateral Agent nor any other Supply and Offtake Secured Party shall have responsibility for
taking any necessary steps to preserve rights against any person with respect to any Pledged
Collateral.

                (d)   The SOA Collateral Agent, and its agents, sub-agents and bailees shall be
entitled to rely upon any written notice, statement, certificate, order or other document or any
telephone message believed by it to be genuine and correct and to have been signed, sent or
made by the proper person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, upon advice of counsel selected by it.

               (e)     If any item of Pledged Collateral also constitutes collateral granted to the
SOA Collateral Agent under any other deed of trust, mortgage, security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions hereof and the
provisions of such other deed of trust, mortgage, security agreement, pledge or instrument of any
type in respect of such collateral, the terms of this Agreement shall control (except with respect
to any differing governing law, to the extent that the UCC or other Applicable Law mandates
that such other governing law would control the perfection of such Pledged Collateral and the
terms of such documentation).


                                                 31
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 36 of 47




                (f)     The provisions of this Section 10.1 are solely for the benefit of the SOA
Collateral Agent (and its agents, sub-agents and bailees), and neither PESRM nor any other
Grantor shall have rights as a beneficiary of any of such provisions. The Grantors shall pay all
reasonable and documented out-of-pocket expenses incurred by the SOA Collateral Agent (and
any of its appointed agents, subagents and bailees), including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the SOA Collateral Agent and
counsel for its agents, sub-agents and bailees, under this Section 10.1 or otherwise in connection
with the enforcement or protection of its rights in connection with this Agreement and the other
PESRM Transaction Documents, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect of the Secured
Obligations.

                (g)     The SOA Collateral Agent shall not be required to exercise any rights or
remedies or take any action under this Agreement or any other Supply and Offtake Security
Document to which it is a party or to give any consent under this Agreement or any other Supply
and Offtake Security Document with respect to the Pledged Collateral, or enter into any
agreement amending, modifying, supplementing or waiving any provision of this Agreement or
any other Supply and Offtake Security Document unless it shall have been directed to do so in
writing by the ICBCS SOA Secured Party; provided, that the SOA Collateral Agent shall have
the right, but not the obligation, to enter into amendments to amend this Agreement or any other
Supply and Offtake Security Document to which the SOA Collateral Agent is a party without
having been so directed by the ICBCS SOA Secured Party solely for the purpose of preserving or
protecting the Lien on and security interest in the Pledged Collateral.

                (h)      Neither the SOA Collateral Agent nor its officers, directors, employees,
agents, attorneys-in-fact, shareholders or affiliates shall (i) be liable for any action lawfully taken
or omitted to be taken by it under or in connection with this Agreement or any other Supply and
Offtake Security Document to which it is a party (except, in the case of the SOA Collateral
Agent, for its gross negligence or willful misconduct) or (ii) be responsible in any manner to any
other Supply and Offtake Secured Party for any recitals, statements, representations or warranties
made by any Grantor contained herein or in any other PESRM Transaction Document, or in any
certificate, report, statement or other document referred to or provided for in, or received by the
SOA Collateral Agent under or in connection with this Agreement or any PESRM Transaction
Document or for the value, validity, effectiveness, genuineness, enforceability or sufficiency of
the Pledged Collateral. The SOA Collateral Agent shall not be under any obligation to any other
Supply and Offtake Secured Party to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Agreement, any other Supply and
Offtake Security Document or any other PESRM Transaction Document or to inspect the
properties, books or records of any Grantor.

               (i)     The SOA Collateral Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Supply and Offtake Security Document to
which it is a party (i) if such action would, in the reasonable opinion of the SOA Collateral
Agent be contrary to law or the terms of this Agreement or any other Supply and Offtake
Security Document to which it is a party, (ii) if such action is not specifically provided for in this
Agreement or any other Supply and Offtake Security Document to which it is a party, and it shall
not have received any such advice or concurrence of the ICBCS SOA Secured Party, or (iii) if, in

                                                  32
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 37 of 47




connection with the taking of any such action that would constitute an exercise of remedies
under this Agreement or any other Supply and Offtake Security Document to which it is a party,
it shall not first be indemnified to its satisfaction by each Supply and Offtake Secured Party
against any and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.

                 (j)    The SOA Collateral Agent shall not be deemed to have actual,
constructive, direct or indirect knowledge or notice of the occurrence of any “default” or Event
of Default unless and until an authorized officer of the SOA Collateral Agent has received a
written notice or a certificate from a Supply and Offtake Secured Party or PESRM stating that a
“default” or Event of Default has occurred and describing such event. The SOA Collateral
Agent shall have no obligation whatsoever either prior to or after receiving such notice or
certificate to inquire whether a “default” or Event of Default has in fact occurred and shall be
entitled to rely conclusively, and shall be fully protected in so relying, on any such notice or
certificate so furnished to it.

              (k)      The SOA Collateral Agent shall not be required to (i) use its own funds in
the performance of its obligations or duties, or in the exercise of any rights or powers, or (ii) take
any action which, in its reasonable judgment, could involve an expense or liability unless
furnished with security and indemnity which it deems in its reasonable discretion, to be
satisfactory.

                (l)     Each Grantor shall indemnify the SOA Collateral Agent (and any sub-
agent) and each Related Party of the foregoing (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and reasonable out-of-pocket related expenses (including the reasonable out-of-pocket fees,
charges and disbursements of one counsel for the Indemnitees, and if reasonably necessary, one
local counsel to the Indemnitees in each relevant jurisdiction, and solely, in the case of conflicts
of interest, appropriate counsel in each applicable material jurisdiction to the affected
Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by any party hereto
or any third party arising out of, in connection with, or as a result of (i) the execution or delivery
of this Agreement, any other Supply and Offtake Security Agreement to which the SOA
Collateral Agent is a party, or any amendment, amendment and restatement, modification or
waiver of the provisions hereof or thereof, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or (ii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by such Grantor, and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and non-appealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such Indemnitee or its
officers, partners, directors, trustees, agents, sub-agents, or (y) result from a claim brought by the
Grantors against an Indemnitee or its officers, partners, directors, trustees, agents, sub-agents for
material breach of such Indemnitee’s obligations hereunder, solely if the Grantors have obtained
a final and non-appealable judgment in its favor of such claim as determined by a court of
competent jurisdiction.

                                                  33
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 38 of 47




                SECTION 10.2           SOA Collateral Agent May Perform; SOA Collateral Agent
Appointed Attorney-in-Fact. If the Grantors fail to perform any covenants contained in this
Agreement (including the Grantors’ covenants to (a) pay the premiums in respect of all required
insurance policies hereunder, (b) pay and discharge any taxes, assessments and special
assessments, levies, fees and governmental charges imposed upon or assessed against, and
landlords’, carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’
and warehousemen’s Liens and other claims arising by operation of law against, all or any
portion of the Pledged Collateral, (c) make repairs, (d) discharge Liens or (e) pay or perform any
obligations of the Grantors under any Pledged Collateral) and such failure results in an Event of
Default that has occurred and is continuing, the SOA Collateral Agent (and its agents or sub-
agents) may (but shall not be obligated to) do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided that, the SOA Collateral Agent shall in
no event be bound to inquire into the validity of any tax, Lien, imposition or other obligation that
the Grantors fail to pay or perform as and when required hereby and that the Grantors do not
contest in accordance with the provisions of the Supply and Offtake Agreement. The Grantors
shall pay any and all amounts so expended by the SOA Collateral Agent in accordance with the
provisions of Article VII and Section 16.19 of the Supply and Offtake Agreement. Neither the
provisions of this Section 10.2 nor any action taken by the SOA Collateral Agent pursuant to the
provisions of this Section 10.2 shall prevent any such failure to observe any covenant contained
in this Agreement nor any breach of representation or warranty from constituting an Event of
Default. The Grantors hereby appoint the SOA Collateral Agent as their attorney-in-fact, with
full power and authority in the place and stead of the Grantors and in the name of the Grantors,
or otherwise, from time to time during the occurrence and continuance of an Event of Default, in
the SOA Collateral Agent’s discretion to take any action and to execute any instrument
consistent with the terms of the Supply and Offtake Agreement, this Agreement, the other
Supply and Offtake Security Documents and the Master Transaction Agreement which the SOA
Collateral Agent may deem necessary or advisable to accomplish the purposes hereof, including,
in the case of any Trademarks, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the SOA Collateral Agent may request to evidence the
SOA Collateral Agent’s (for the benefit of the Supply and Offtake Secured Parties) security
interest in such Trademarks and the goodwill and the general intangibles of such Grantor relating
thereto or represented thereby (but the SOA Collateral Agent shall not be obligated to and shall
have no liability to the Grantors or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. The Grantors hereby ratify all that such attorney shall
lawfully do or cause to be done by virtue hereof.

               SECTION 10.3          Continuing Security Interest; Assignment. This Agreement
shall create a continuing Lien on the Pledged Collateral and (a) shall be binding upon the
Grantors, their respective successors and assigns and (b) inures, together with the rights and
remedies of the SOA Collateral Agent hereunder, to the benefit of the Supply and Offtake
Secured Parties and each of their respective successors, transferees and permitted assigns. No
other persons (including any other creditor of the Grantors) have any interest herein or any right
or benefit with respect hereto. Without limiting the generality of the foregoing clause (b), any
Supply and Offtake Secured Party may assign or otherwise transfer any indebtedness held by it
(or other obligation owed to it) secured by this Agreement to any other person, and such other
person shall thereupon become vested with all the benefits in respect thereof granted to such
                                                 34
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 39 of 47




Supply and Offtake Secured Party, herein or otherwise, subject to the provisions of the Supply
and Offtake Agreement.

                SECTION 10.4           Termination; Release. This Agreement shall terminate
upon the latest to occur of (a) the payment in full of all Secured Obligations and (b) the
termination of the Supply and Offtake Agreement in accordance with its terms, including Section
6.01, Section 6.02, Section 14.03 and Section 14.04 of the Supply and Offtake Agreement. Upon
termination of this Agreement or upon any sale, transfer or other disposition of Pledged
Collateral or any part thereof in a transaction or series of transactions not prohibited by the
provisions of this Agreement and the Supply and Offtake Agreement (including upon any
Pledged Collateral becoming property of an Excluded Subsidiary or a Foreign Subsidiary), the
Pledged Collateral (or any part thereof) shall automatically be released from the Lien of this
Agreement and all rights to the Pledged Collateral shall revert to the Grantors. Upon such
release or any such sale, transfer or disposition of Pledged Collateral or any part thereof, subject
to the Intercreditor Agreements, the SOA Collateral Agent shall, upon the request and at the sole
cost and expense of the Grantors, assign, transfer and deliver to the Grantors, against receipt and
without recourse to or warranty by the SOA Collateral Agent except as to the fact that the SOA
Collateral Agent has not encumbered the released assets, such of the Pledged Collateral or any
part thereof to be released (in the case of a release) as may be in possession of the SOA
Collateral Agent and as have been sold or otherwise applied pursuant to the terms hereof, and,
with respect to any other Pledged Collateral, proper documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the termination hereof or
the release of such Pledged Collateral, as the case may be.

                SECTION 10.5          Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to any departure by
the Grantors therefrom, shall be effective unless the same shall be made in accordance with the
terms of the Supply and Offtake Agreement, as applicable, and, shall be in writing and signed by
the SOA Collateral Agent and the Grantors. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to any departure by
the Grantors from the terms of any provision hereof in each case shall be effective only in the
specific instance and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on the Grantors in any case shall entitle the Grantors to any
other or further notice or demand in similar or other circumstances.

               SECTION 10.6          Notices. Unless otherwise provided herein, in the Supply
and Offtake Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the Supply and Offtake
Agreement and as to each party hereto, addressed to it at the address of such party set forth in the
Supply and Offtake Agreement, as applicable, or in each case, at such other address as shall be
designated by such party in a written notice to the other party complying as to delivery with the
terms of this Section 10.6.




                                                 35
             Case 19-50282-LSS          Doc 1-6        Filed 08/07/19   Page 40 of 47




              SECTION 10.7             Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.

                (a)     This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York, without reference to conflict of law principles (except
Sections 5-1401 and 5-1402 of the New York General Obligations Law).

             (b)     Section 16.01(b) and (c) and Section 16.02 of the Supply and Offtake
Agreement are incorporated herein, mutatis mutandis, as if set forth herein in their entirety.

                 SECTION 10.8          Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such invalidity, illegality or unenforceability without invalidating the remaining
provisions hereof or affecting the validity, legality or enforceability of such provision in any
other jurisdiction.

               SECTION 10.9           Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement. Delivery of a counterpart by electronic means shall be
effective as manual delivery thereof.

                SECTION 10.10         Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day, then such time
period shall be deemed to end and such date shall be deemed to fall on the next succeeding
Business Day, and performance herein may be made on such Business Day, with the same force
and effect as if made on such other day.

                SECTION 10.11           No Credit for Payment of Taxes or Imposition. No Grantor
shall be entitled to any credit against any sums that may become payable under the terms thereof
or hereof, by reason of the payment of any Tax on the Pledged Collateral or any part thereof.

               SECTION 10.12           No Claims Against SOA Collateral Agent or other Supply
and Offtake Secured Parties. Nothing contained in this Agreement constitutes any consent or
request by the SOA Collateral Agent or any other Supply and Offtake Secured Party, express or
implied, for the performance of any labor or services or the furnishing of any materials or other
property in respect of the Pledged Collateral or any part thereof, nor as giving the Grantors any
right, power or authority to contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit the making of any
claim against the SOA Collateral Agent or any other Supply and Offtake Secured Party in
respect thereof or any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien hereof.

              SECTION 10.13         No Release. Nothing set forth in this Agreement or any
other PESRM Transaction Document, nor the exercise by the SOA Collateral Agent of any of the
rights or remedies hereunder, shall relieve the Grantors from the performance of any term,
covenant, condition or agreement on the Grantors’ part to be performed or observed under or in
                                                  36
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 41 of 47




respect of any of the Pledged Collateral or from any liability to any person under or in respect of
any of the Pledged Collateral; or shall impose any obligation on the SOA Collateral Agent or any
other Supply and Offtake Secured Party to perform or observe any such term, covenant,
condition or agreement on the Grantors’ part to be so performed or observed; or shall impose any
liability on the SOA Collateral Agent or any other Supply and Offtake Secured Party for any act
or omission on the part of the Grantors relating thereto or for any breach of any representation or
warranty on the part of the Grantors contained in this Agreement, the Supply and Offtake
Agreement, the other PESRM Transaction Documents, or under or in respect of the Pledged
Collateral or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the SOA Collateral Agent nor any other Supply and Offtake Secured
Party shall have any obligation or liability under any contracts, agreements and other documents
included in the Pledged Collateral by reason of this Agreement, nor shall the SOA Collateral
Agent or any other Supply and Offtake Secured Party be obligated to perform any of the
obligations or duties of the Grantors thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral hereunder. The
obligations of the Grantors contained in this Section 10.13 shall survive the termination hereof
and the discharge of the Grantors’ other obligations under this Agreement, the Supply and
Offtake Agreement and the other PESRM Transaction Documents.

                SECTION 10.14          Obligations Absolute. All obligations of the Grantors
hereunder are absolute and unconditional irrespective of: (a) any lack of validity or
enforceability of the Supply and Offtake Agreement, any hedging agreement or any other
PESRM Transaction Document; (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Secured Obligations, or any other amendment or waiver of or
any consent to any departure from the Supply and Offtake Agreement, any hedging agreement or
any other PESRM Transaction Document; (c) any pledge, exchange, release or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to any departure from
any guarantee, for all or any of the Secured Obligations; (d) any exercise, non-exercise or waiver
of any right, remedy, power or privilege under or in respect hereof, the Supply and Offtake
Agreement, any hedging agreement or any other PESRM Transaction Document except as
specifically set forth in a waiver granted pursuant to the provisions of Section 10.5; (e) any other
circumstances that might otherwise constitute a defense (other than the defense of payment)
available to, or a discharge of, the Grantors; or (f) any bankruptcy, insolvency, reorganization,
arrangement, readjustment, composition, liquidation or the like of any Grantor.

                SECTION 10.15          Intercreditor Agreements. Notwithstanding anything herein
to the contrary, the Lien and security interest granted to the SOA Collateral Agent pursuant to
this Agreement and the exercise of any right or remedy by the SOA Collateral Agent hereunder
are subject to the provisions of (a) the Intercreditor Agreement, dated as of August 7, 2018 (the
“Term Intercreditor Agreement”), among Cortland Capital Market Services, LLC, as Term Loan
Agent, MLC, ICBCS, and certain other persons party to or that may become party thereto from
time to time and (b) the Amended and Restated Intercreditor Agreement, dated as of the date
hereof (the “MLC/ICBCS Intercreditor Agreement” and, together with the Term Intercreditor
Agreement, the “Intercreditor Agreements”), between MLC and ICBCS. In the event of any
conflict between the provisions of the Intercreditor Agreements and this Agreement, the
provisions of the Intercreditor Agreements shall govern and control. In the event of any conflict
between the provisions of the MLC/ICBCS Intercreditor Agreement and the Term Intercreditor
                                                 37
             Case 19-50282-LSS         Doc 1-6        Filed 08/07/19   Page 42 of 47




Agreement, the provisions of the Term Intercreditor Agreement shall govern and control. In the
event that the Term Intercreditor Agreement has terminated, all references to the Term Loan
Agent herein will be deemed to refer to ICBCS as collateral agent under the MLC/ICBCS
Intercreditor Agreement; in the event that the MLC/ICBCS Intercreditor Agreement has
terminated, all references to MLC herein will be deemed to refer to the SOA Collateral Agent.

                SECTION 10.16           Effect of this Agreement; Reaffirmation. This Agreement
amends and restates in its entirety (but without novation) the Existing Security Agreement.
Nothing in this Agreement is intended by any party, or may be construed by any party, to effect
the continuing priority of the Liens of the Existing Security Agreement, as amended and restated
by this Agreement, with respect to the Pledged Collateral. It is the intention of each of the parties
hereto that the Existing Security Agreement be amended and restated in its entirety pursuant to
this Agreement so as to preserve the perfection and priority of all security interests granted under
the Existing Security Agreement, and that this Agreement does not constitute a novation or
termination of the Existing Security Agreement. Each Grantor reaffirms the Liens created in
favor of the SOA Collateral Agent on the Pledged Collateral to secure the Secured Obligations.
Each Grantor hereby confirms that all Pledged Collateral encumbered thereby will continue to
secure to the fullest extent possible the payment and performance of the Secured Obligations.

                           [Remainder of Page Intentionally Left Blank]




                                                 38
Case 19-50282-LSS        Doc 1-6    Filed 08/07/19         Page 43 of 47
                                                 / "   '




                               ICBC STANDARD BANK PLC,
                               as SOA Collateral Agent


                               By: ~~ ~
                               Name:
                               Title   James   Willcock
                                        Legal Department
                                        ICBC Standard Bank Pie


                                      '~~
                                         i<.eJ.. 1-,lf g/l<1 JI,Ml,t
                                          {h t{b,-(U4--




[Signature page to Amended and Restated Pledge and Security Agreement]
 Case 19-50282-LSS       Doc 1-6    Filed 08/07/19   Page 44 of 47




                               PHILADELPHIA ENERGY SOLUTIONS
                               REFINING AND MARKETING LLC,
                               as Grantor


                               By: ________________________________
                               Name: Rachel Celiberti
                               Title Chief Financial Officer

                               PES ADMINISTRATIVE SERVICES, LLC,
                               as Grantor


                               By: ________________________________
                               Name: Rachel Celiberti
                               Title Chief Financial Officer

                               PES HOLDINGS, LLC,
                               as Grantor


                               By: ________________________________
                               Name: Rachel Celiberti
                               Title Chief Financial Officer

                               NORTH YARD GP, LLC,
                               as Grantor


                               By: ________________________________
                               Name: Rachel Celiberti
                               Title Chief Financial Officer

                               NORTH YARD LOGISTICS, L.P., as Grantor

                               By: NORTH YARD GP, LLC,
                               its general partner


                               By: ________________________________
                               Name: Rachel Celiberti
                               Title Chief Financial Officer




[Signature page to Amended and Restated Pledge and Security Agreement]
             Case 19-50282-LSS          Doc 1-6     Filed 08/07/19      Page 45 of 47




                                            EXHIBIT 1

                                          FORM OF
                                     JOINDER AGREEMENT



[Name of New Grantor]
[Address of New Grantor]


[Date]

___________________________
___________________________
___________________________
___________________________

Ladies and Gentlemen:

        Reference is made to the Amended and Restated Pledge and Security Agreement, dated
as of June 18, 2019 (as amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the provisions hereof, the “Security Agreement”), by and
among PHILADELPHIA ENERGY SOLUTIONS REFINING AND MARKETING LLC, a
Delaware limited liability company (“PESRM”), as grantor, the other Grantors party thereto
(together with PESRM and any successors in such capacity, the “Grantors,” and each a
“Grantor”), in favor of ICBC STANDARD BANK PLC, in its capacity under the Supply and
Offtake Security Documents as collateral agent on behalf of the Supply and Offtake Secured
Parties (in such capacity and together with any successors in such capacity, the “SOA Collateral
Agent”). Capitalized terms used but not otherwise defined herein have the meanings assigned to
such terms in the Security Agreement.

        This Joinder Agreement supplements the Security Agreement and is delivered by the
undersigned, [___________] (the “New Grantor”), pursuant to Section 3.3 of the Security
Agreement. The New Grantor hereby agrees to be bound as a Grantor party to the Security
Agreement by all of the terms, covenants and conditions set forth in the Security Agreement to
the same extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. Without limiting the generality of the
foregoing, the New Grantor hereby grants and pledges to the SOA Collateral Agent, as collateral
security for the full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, a Lien on and security
interest in, all of its right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Grantor under the Security Agreement. The New
Grantor hereby makes each of the representations and warranties and agrees to each of the
covenants applicable to the Grantor contained in the Security Agreement.



                                             Exhibit 1-1
            Case 19-50282-LSS       Doc 1-6    Filed 08/07/19    Page 46 of 47




       Annexed hereto are supplements to each of the schedules to the Security Agreement with
respect to the New Grantor. Such supplements shall be deemed to be part of the Security
Agreement.

         This Joinder Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.

      THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW PRINCIPLES
(EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW).

                        [Remainder of Page Intentionally Left Blank]




                                         Exhibit 1-2
            Case 19-50282-LSS      Doc 1-6   Filed 08/07/19   Page 47 of 47




       IN WITNESS WHEREOF, the New Grantor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above written.

                                         [NEW GRANTOR]


                                         By: __________________________________
                                         Name:
                                         Title:



AGREED TO AND ACCEPTED:

ICBC STANDARD BANK PLC,
as SOA Collateral Agent


By: __________________________________
Name:
Title:


By: __________________________________
Name:
Title:


                               [Schedules To Be Attached]




                                       Exhibit 1-3
